Exhibit 10.7

 

LEASE

 

THIS LEASE, dated April 7, 2003 for reference purposes only, is made by and
between DARIN A. PETERSON, a married man (“Landlord”) and MEDICINE MADE EASY, a
California corporation (“Tenant”), to be effective and binding upon the parties
as of the date the last of the designated signatories to this Lease shall have
executed this Lease (the “Effective Date of this Lease”).

 

ARTICLE 1

 

REFERENCE

 

1.1 References. All references in this Lease (subject to any further
clarifications contained in this Lease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:

 

Lease Commencement Date:

   April 16, 2003. Lease Term:    Lease Commencement Date through Lease
Expiration Date (approximately 2 years, 9 months). Lease Expiration Date:   
December 31, 2005, unless earlier terminated by Landlord in accordance with the
terms of this Lease, or extended by Tenant pursuant to Article 15. Tenant’s
Security Deposit:    $10,000.00. Late Charge Amount:    Five Percent (5%) of the
Delinquent Amount. Tenant’s Required Liability Coverage:    $3,000,000 Combined
Single Limit. Property:    That certain real property situated in the City and
County of Los Angeles, State of California, as presently improved with one
building, which real property is shown on the Site Plan attached hereto as
Exhibit “A.” Building:    That certain building on the Property in which the
Leased Premises are located commonly known as 2330 W. 205th Street, Torrance,
California (the “Building”) which Building is shown outlined on Exhibit “A”
hereto. Outside Areas:    The “Outside Areas” shall mean all areas which are
located outside the Building, such as pedestrian walkways, parking areas,
landscaped areas, open areas and enclosed trash disposal areas. Leased Premises:
   All the interior space within the Building, including stairwells, connecting
walkways, and atriums. Tenant’s Expense Share:    The term “Tenant’s Expense
Share” shall mean 100%. Base Monthly Rent:    The term “Base Monthly Rent” shall
mean $10,000.00 per month throughout the Lease Term. Permitted Use:    General
office use only. Exhibits:    The term “Exhibits” shall mean the Exhibits of
this Lease which are described as follows:      Exhibit “A” - Site Plan showing
the Property and delineating the Building in which the Leased Premises are
located.      Exhibit “B” – Form of Tenant Estoppel Certificate.

 

ARTICLE 2

 

LEASED PREMISES, TERM AND POSSESSION

 

2.1 Demise Of Leased Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord for Tenant’s own use in the conduct of Tenant’s
business and not for purposes of speculating in real estate, for the Lease

 

1.



--------------------------------------------------------------------------------

Term and upon the terms and subject to the conditions of this Lease, that
certain interior space described in Article 1 as the Leased Premises, reserving
and excepting to Landlord the right to fifty percent (50%) of all assignment
consideration and excess rentals as provided in Article 7 below. Tenant’s lease
of the Leased Premises, together with the appurtenant right to use the Outside
Areas as described in Paragraph 2.2 below, shall be conditioned upon and be
subject to the continuing compliance by Tenant with (i) all the terms and
conditions of this Lease, (ii) all Laws and Restrictions governing the use or
occupancy of the Leased Premises and the Property, (iii) all easements and other
matters now of public record respecting the use of the Leased Premises and
Property, and (iv) all reasonable rules and regulations from time to time
established by Landlord. Notwithstanding any provision of this Lease to the
contrary, Landlord hereby reserves to itself and its designees all rights of
access, use and occupancy of the Building roof, and Tenant shall have no right
of access, use or occupancy of the Building roof except (if at all) to the
extent required in order to enable Tenant to perform Tenant’s maintenance and
repair obligations pursuant to this Lease.

 

2.2 Right To Use Outside Areas. As an appurtenant right to Tenant’s right to the
use and occupancy of the Leased Premises, Tenant shall have the right to use the
Outside Areas in conjunction with its use of the Leased Premises solely for the
purposes for which they were designated and intended and for no other purposes
whatsoever. Tenant’s right to so use the Outside Areas shall terminate
concurrently with any termination of this Lease.

 

2.3 Lease Commencement Date And Lease Term. Subject to Paragraph 2.4 below, the
term of this Lease shall begin, and the Lease Commencement Date shall be as set
forth in Article 1 (the “Lease Commencement Date”). The term of this Lease shall
in all events end on the Lease Expiration Date (as set forth in Article 1). The
Lease Term shall be that period of time commencing on the Lease Commencement
Date and ending on the Lease Expiration Date (the “Lease Term”). No later than
September 30, 2005, Tenant shall notify Landlord if it is interested in
remaining in the Premises beyond the Lease Expiration Date. If Tenant so
notifies Landlord, Landlord shall have the option its sole discretion to extend
this Lease upon terms mutually agreeable to Landlord and Tenant. If Landlord
does not elect to extend the term of this Lease in accordance with the
foregoing, this Lease shall terminate on the Lease Expiration Date and Tenant
shall surrender the Leased Premises in accordance with the terms of this Lease
(including, without limitation, Paragraph 2.6 below).

 

2.4 Delivery Of Possession. Landlord and Tenant recognize that Tenant is
currently in possession of the Leased Premises. Tenant agrees to accept the
Leased Premises in its “as-is” condition with ALL FAULTS on the Lease
Commencement Date.

 

2.5 [intentionally deleted].

 

2.6 Surrender Of Possession. Immediately prior to the expiration or upon the
sooner termination of this Lease, Tenant shall remove all of Tenant’s signs from
the exterior of the Building and shall remove all of Tenant’s equipment
(excluding telecommunications wiring and cabling), trade fixtures, furniture,
supplies, wall decorations and other personal property from within the Leased
Premises, the Building and the Outside Areas, and shall vacate and surrender the
Leased Premises, the Building, the Outside Areas and the Property to Landlord in
the same condition, broom clean, as existed at the Lease Commencement Date,
reasonable wear and tear excepted. Tenant shall repair all damage to the Leased
Premises, the exterior of the Building and the Outside Areas caused by Tenant’s
removal of Tenant’s property. Tenant shall, with respect to telecommunications
wiring and cabling, leave the same in good condition and repair and labeled
and/or coded sufficiently so that Landlord can readily determine the origin,
destination and function of the wires and cables. Tenant shall patch and
refinish, to Landlord’s reasonable satisfaction, all penetrations made by Tenant
or its employees to the floor, walls or ceiling of the Leased Premises, whether
such penetrations were made with Landlord’s approval or not. Tenant shall repair
all damage caused by Tenant to the exterior surface of the Building and the
paved surfaces of the Outside Areas and, where necessary, replace or resurface
same. Additionally, to the extent that Landlord shall have notified or is deemed
to have notified Tenant in writing at the time the improvements were completed
that it desired to have certain improvements made by Tenant or at the request of
Tenant removed at the expiration or sooner termination of the Lease, Tenant
shall, upon the expiration or sooner termination of the Lease, remove any such
improvements constructed or installed by Landlord or Tenant and repair all
damage caused by such removal. Notwithstanding the foregoing, Tenant shall not
be obligated to remove any improvements installed at the Leased Premises prior
to the Lease Commencement Date. If the Leased Premises, the Building, the
Outside Areas and the Property are not surrendered to Landlord in the condition
required by this paragraph at the expiration or sooner termination of this
Lease, Landlord may, at Tenant’s expense, so remove Tenant’s signs, property
and/or improvements not so removed and make such repairs and replacements not so
made or hire, at Tenant’s expense, independent contractors to perform such work.
Tenant shall be liable to Landlord for all costs incurred by Landlord in
returning the Leased Premises, the Building and the Outside Areas to the
required condition, together with interest on all costs so incurred from the
date paid by Landlord at the then maximum rate of interest not prohibited or
made usurious by law until paid. Tenant shall pay to Landlord the amount of all
costs so incurred within ten (10) days of Landlord’s billing Tenant for same. If
Tenant fails to make such payment to Landlord within such ten (10) day period,
the outstanding amount shall thereafter bear interest at the rate of ten percent
(10%) per year. Tenant shall indemnify Landlord against loss or liability
resulting from delay by Tenant in surrendering the Leased Premises, including,
without limitation, any claims made by any succeeding Tenant or any losses to
Landlord with respect to lost opportunities to lease to succeeding tenants.

 

2.



--------------------------------------------------------------------------------

ARTICLE 3

 

RENT, LATE CHARGES AND SECURITY DEPOSITS

 

3.1 Base Monthly Rent. Commencing on the Lease Commencement Date and continuing
throughout the Lease Term, Tenant shall pay to Landlord, without prior demand
therefor, in advance on the first day of each calendar month, the amount set
forth as “Base Monthly Rent” in Article 1 (the “Base Monthly Rent”).

 

3.2 Additional Rent. Commencing on the Lease Commencement Date and continuing
throughout the Lease Term, in addition to the Base Monthly Rent and to the
extent not required by Landlord to be contracted for and paid directly by
Tenant, Tenant shall pay to Landlord as additional rent (the “Additional Rent”)
the following amounts:

 

(a) An amount equal to all Property Operating Expenses (as defined in Article
13) incurred by Landlord. Payment shall be made by whichever of the following
methods (or combination of methods) is (are) from time to time designated by
Landlord:

 

(i) Landlord may forward invoices or bills for such expenses to Tenant, and
Tenant shall, no later than ten (10) days prior to the due date, pay such
invoices or bills and deliver satisfactory evidence of such payment to Landlord,
and/or

 

(ii) Landlord may bill to Tenant, on a periodic basis not more frequently than
monthly, the amount of such expenses (or group of expenses) as paid or incurred
by Landlord, and Tenant shall pay to Landlord the amount of such expenses within
ten days after receipt of a written bill therefor from Landlord, and/or

 

(iii) Landlord may deliver to Tenant Landlord’s reasonable estimate of any given
expense (such as Landlord’s Insurance Costs or Real Property Taxes), or group of
expenses, which it anticipates will be paid or incurred for the ensuing calendar
or fiscal year, as Landlord may determine, and Tenant shall pay to Landlord an
amount equal to the estimated amount of such expenses for such year in equal
monthly installments during such year with the installments of Base Monthly
Rent. Landlord reserves the right to revise such estimate from time to time.

 

Landlord reserves the right to change from time to time the methods of billing
Tenant for any given expense or group of expenses or the periodic basis on which
such expenses are billed.

 

(b) Landlord’s share of the consideration received by Tenant upon certain
assignments and sublettings as required by Article 7.

 

(c) Any legal fees and costs that Tenant is obligated to pay or reimburse to
Landlord pursuant to Article 13; and

 

(d) Any other charges or reimbursements due Landlord from Tenant pursuant to the
terms of this Lease.

 

Notwithstanding the foregoing, Landlord may elect by written notice to Tenant to
have Tenant pay Real Property Taxes or any portion thereof directly to the
applicable taxing authority, in which case Tenant shall make such payments and
deliver satisfactory evidence of payment to Landlord no later than ten (10) days
before such Real Property Taxes become delinquent. In the event Tenant is
responsible to pay taxes directly, Landlord shall have no obligation to make
such payments, whether or not Landlord receives evidence of payment from Tenant,
and Tenant shall in all cases be responsible for any fines, penalties, interest
and damages for late payment.

 

Tenant may cause an audit of Landlord’s books and records to determine the
accuracy of Landlord’s billings for Property Operating Expenses under this
Lease, provided Tenant commences such audit within ninety (90) days after
Tenant’s receipt of the year-end statement described in Paragraph 3.3 above
setting forth the annual reconciliation of the Property Operating Expenses. If
such audit reveals that the actual Property Operating Expenses for any given
year were less than the amount that Tenant paid for Property Operating Expenses
for any such year, then Landlord shall credit the excess to Tenant’s next
payment of Additional Rent. If such audit reveals that the actual Property
Operating Expenses for any given year were more than the amount that Tenant paid
for Property Operating Expenses for any such year, Tenant shall pay such amount
to Landlord within thirty (30) days after completion of the audit. If such audit
reveals that the Property Operating Expenses were overstated by more than five
percent (5%), then the cost of Tenant’s audit shall be paid by Landlord.
Landlord shall keep its books and records relating to the Property Operating
Expenses in Los Angeles County, California and shall make such books and records
available for Tenant’s review at a mutually convenient location in Los Angeles
County.

 

3.3 Year-End Adjustments. If Landlord shall have elected to bill Tenant for the
Property Operating Expenses (or any group of such expenses) on an estimated
basis in accordance with the provisions of Paragraph 3.2(a)(iii) above, Landlord
shall furnish to Tenant within four months following the end of the applicable
calendar or fiscal year, as the case may be, a statement setting forth (i) the
amount of such expenses paid or incurred during the just ended calendar or
fiscal year, as appropriate, and (ii) the amount that Tenant has paid to
Landlord for credit against such expenses for such period. If Tenant shall have
paid more than its obligation for such expenses for the stated period, Landlord
shall, at its election, either (i) credit the amount of such overpayment toward
the next ensuing payment or payments of Additional Rent that would otherwise be
due or (ii) refund in cash to Tenant the amount of such overpayment. If such
year-end statement shall show that Tenant did not pay its obligation for such
expenses in full, then Tenant shall pay to Landlord the amount of such
underpayment within thirty (30) days from Landlord’s billing of same to Tenant.
The provisions of this Paragraph shall survive the expiration or sooner
termination of this Lease.

 

3.



--------------------------------------------------------------------------------

3.4 Late Charge, And Interest On Rent In Default. Tenant acknowledges that the
late payment by Tenant of any monthly installment of Base Monthly Rent or any
Additional Rent will cause Landlord to incur certain costs and expenses not
contemplated under this Lease, the exact amounts of which are extremely
difficult or impractical to fix. Such costs and expenses will include without
limitation, administration and collection costs and processing and accounting
expenses. Therefore, if any installment of Base Monthly Rent is not received by
Landlord from Tenant within five (5) calendar days after the same becomes due,
Tenant shall immediately pay to Landlord a late charge in an amount equal to the
amount set forth in Article 1 as the “Late Charge Amount,” and if any Additional
Rent is not received by Landlord when the same becomes due, Tenant shall
immediately pay to Landlord a late charge in an amount equal to 5% of the
Additional Rent not so paid provided, however, that once but only once in any
twelve (12) month period during the Lease Term, Tenant shall be entitled to
written notice of non-receipt of Base Monthly Rent or Additional Rent from
Landlord, and Tenant shall not be liable for any Late Charge Amount or other
late charge hereunder if such installment of Base Monthly Rent or Additional
Rent is received by Landlord within five (5) days after Tenant’s receipt of such
notice from Landlord. Landlord and Tenant agree that this late charge represents
a reasonable estimate of such costs and expenses and is fair compensation to
Landlord for the anticipated loss Landlord would suffer by reason of Tenant’s
failure to make timely payment. In no event shall this provision for a late
charge be deemed to grant to Tenant a grace period or extension of time within
which to pay any rental installment or prevent Landlord from exercising any
right or remedy available to Landlord upon Tenant’s failure to pay each rental
installment due under this Lease when due, including the right to terminate this
Lease. If any rent remains delinquent for a period in excess of five
(5) calendar days, then, in addition to such late charge. Tenant shall pay to
Landlord interest on any rent that is not so paid from said fifth day at the
then maximum rate of interest not prohibited or made usurious by Law until paid.

 

3.5 Payment Of Rent. Except as specifically provided otherwise in this Lease,
all rent shall be paid in lawful money of the United States, without any
abatement, reduction or offset for any reason whatsoever, to Landlord at such
address as Landlord may designate from time to time. Tenant’s obligation to pay
Base Monthly Rent and all Additional Rent shall be appropriately prorated at the
commencement and expiration of the Lease Term. The failure by Tenant to pay any
Additional Rent as required pursuant to this Lease when due shall be treated the
same as a failure by Tenant to pay Base Monthly Rent when due, and Landlord
shall have the same rights and remedies against Tenant as Landlord would have
had Tenant failed to pay the Base Monthly Rent when due.

 

3.6 Security Deposit. Tenant has deposited or shall deposit concurrently with
Tenant’s execution of this Lease, with Landlord the amount set forth in Article
1 as the “Security Deposit” as security for the performance by Tenant of the
terms of this Lease to be performed by Tenant, and not as prepayment of rent.
Tenant hereby grants to Landlord a security interest in the Security Deposit,
including but not limited to replenishments thereof. Landlord may apply such
portion or portions of the Security Deposit as are reasonably necessary for the
following purposes: (i) to remedy any default by Tenant in the payment of Base
Monthly Rent or Additional Rent or a late charge or interest on defaulted rent,
or any other monetary payment obligation of Tenant under this Lease; (ii) to
repair damage to the Leased Premises, the Building or the Outside Areas caused
or permitted to occur by Tenant; (iii) to clean and restore and repair the
Leased Premises, the Building or the Outside Areas following their surrender to
Landlord if not surrendered in the condition required pursuant to the provisions
of Article 2, and (iv) to remedy any other default of Tenant to the extent
permitted by Law including, without limitation, paying in full on Tenant’s
behalf any sums claimed by materialmen or contractors of Tenant to be owing to
them by Tenant for work done or improvements made at Tenant’s request to the
Leased Premises. In this regard, Tenant hereby waives any restriction on the
uses to which the Security Deposit may be applied as contained in
Section 1950.7(c) of the California Civil Code and/or any successor statute. In
the event the Security Deposit or any portion thereof is so used, Tenant shall
pay to Landlord, promptly upon demand, an amount in cash sufficient to restore
the Security Deposit to the full original sum. Landlord shall not be deemed a
trustee of the Security Deposit. Landlord may use the Security Deposit in
Landlord’s ordinary business and shall not be required to segregate it from
Landlord’s general accounts. Tenant shall not be entitled to any interest on the
Security Deposit. If Landlord transfers the Building or the Property during the
Lease Term, Landlord may pay the Security Deposit to any subsequent owner in
conformity with the provisions of Section 1950.7 of the California Civil Code
and/or any successor statute, in which event the transferring landlord shall be
released from all liability for the return of the Security Deposit. Tenant
specifically grants to Landlord (and Tenant hereby waives the provisions of
California Civil Code Section 1950.7 to the contrary) a period of ninety days
following a surrender of the Leased Premises by Tenant to Landlord within which
to inspect the Leased Premises, make required restorations and repairs, receive
and verify workmen’s billings therefor, and prepare a final accounting with
respect to the Security Deposit. In no event shall the Security Deposit or any
portion thereof, be considered prepaid rent.

 

ARTICLE 4

 

USE OF LEASED PREMISES AND OUTSIDE AREA

 

4.1 Permitted Use. Tenant shall be entitled to use the Leased Premises solely
for the “Permitted Use” as set forth in Article 1 and for no other purpose
whatsoever. Tenant shall have the right to vacate the Leased Premises at any
time during the Term of this Lease, provided Tenant maintains the Leased
Premises in the same condition as if fully occupied and as otherwise required by
the terms of this Lease. Tenant shall have the right to use the Outside Areas in
conjunction with its Permitted Use of the Leased Premises solely for the
purposes for which they were designed and intended and for no other purposes
whatsoever.

 

4.2 General Limitations On Use. Tenant shall not do or permit anything to be
done in or about the Leased Premises, the Building, the Outside Areas or the
Property which does or could (i) jeopardize the structural integrity of the
Building or (ii) cause damage to any part of the Leased Premises, the Building,
the Outside Areas or the Property. Tenant shall not operate any equipment within
the Leased Premises which does or could (A) injure,

 

4.



--------------------------------------------------------------------------------

vibrate or shake the Leased Premises or the Building, (B) damage, overload or
impair the efficient operation of any electrical, plumbing, heating, ventilating
or air conditioning systems within or servicing the Leased Premises or the
Building, or (C) damage or impair the efficient operation of the sprinkler
system (if any) within or servicing the Leased Premises or the Building. Tenant
shall not install any equipment or antennas on or make any penetrations of the
exterior walls or roof of the Building. Tenant shall not affix any equipment to
or make any penetrations or cuts in the floor, ceiling, walls or roof of the
Leased Premises. Tenant shall not place any loads upon the floors, walls,
ceiling or roof systems which could endanger the structural integrity of the
Building or damage its floors, foundations or supporting structural components.
Tenant shall not place any explosive, flammable or harmful fluids or other waste
materials in the drainage systems of the Leased Premises, the Building, the
Outside Areas or the Property. Tenant shall not drain or discharge any fluids in
the landscaped areas or across the paved areas of the Property. Tenant shall not
use any of the Outside Areas for the storage of its materials, supplies,
inventory or equipment and all such materials, supplies, inventory or equipment
shall at all times be stored within the Leased Premises. Tenant shall not commit
nor permit to be committed any waste in or about the Leased Premises, the
Building, the Outside Areas or the Property.

 

4.3 Noise And Emissions. All noise generated by Tenant in its use of the Leased
Premises shall be confined or muffled so that it does not interfere with the
businesses of or annoy the occupants and/or users of adjacent properties. All
dust, fumes, odors and other emissions generated by Tenant’s use of the Leased
Premises shall be sufficiently dissipated in accordance with sound environmental
practice and exhausted from the Leased Premises in such a manner so as not to
interfere with the businesses of or annoy the occupants and/or users of adjacent
properties, or cause any damage to the Leased Premises, the Building, the
Outside Areas or the Property or any component part thereof or the property of
adjacent property owners.

 

4.4 Trash Disposal. Tenant shall provide trash bins or other adequate garbage
disposal facilities within the trash enclosure areas provided or permitted by
Landlord outside the Leased Premises sufficient for the interim disposal of all
of its trash, garbage and waste. All such trash, garbage and waste temporarily
stored in such areas shall be stored in such a manner so that it is not visible
from outside of such areas, and Tenant shall cause such trash, garbage and waste
to be regularly removed from the Property. Tenant shall keep the Leased Premises
and the Outside Areas in a clean, safe and neat condition free and clear of all
of Tenant’s trash, garbage, waste and/or boxes, pallets and containers
containing same at all times.

 

4.5 Parking. Tenant shall not, at any time, park or permit to be parked any
recreational vehicles, inoperative vehicles or equipment in the Outside Areas or
on any portion of the Property. Tenant agrees to assume responsibility for
compliance by its employees and invitees with the parking provisions contained
herein. Landlord reserves the right to grant easements and access rights to
others for use of the parking areas on the Property, provided that such grants
do not materially interfere with Tenant’s use of the parking areas.

 

4.6 Signs. Subject to Landlord’s approval, which approval shall not be
unreasonably withheld or delayed, Tenant may place or install on or within any
portion of the Leased Premises, the exterior of the Building, the Outside Areas
or the Property any sign, advertisement, banner, placard, or picture
(collectively, “sign(s)”); provided, however, that so long as such signs are
normal and customary business directional or identification signs within the
Building, Tenant shall not be required to obtain Landlord’s approval. Tenant
shall seek Landlord’s approval of any sign in a written request identifying the
location, size, content, design, method of attachment and material to be used in
the making of such sign. Landlord’s failure to provide to Tenant written
approval or disapproval of any proposed sign (and any disapproval shall include
the basis for Landlord’s disapproval) within five (5) days after Landlord’s
receipt of Tenant’s request shall be deemed Landlord’s approval. Any sign, once
approved by Landlord, shall be installed at Tenant’s sole cost and expense and
only in strict compliance with Landlord’s approval and any applicable Laws and
Restrictions, using a person approved by Landlord to install same. Landlord may
remove any signs (which have not been approved in writing by Landlord),
advertisements, banners, placards or pictures so placed by Tenant on or within
the Leased Premises, the exterior of the Building, the Outside Areas or the
Property and charge to Tenant the cost of such removal, together with any costs
incurred by Landlord to repair any damage caused thereby, including any cost
incurred to restore the surface (upon which such sign was so affixed) to its
original condition. Tenant shall remove all of Tenant’s signs, repair any damage
caused thereby, and restore the surface upon which the sign was affixed to its
original condition, all to Landlord’s reasonable satisfaction, upon the
termination of this Lease.

 

4.7 Compliance With Laws And Restrictions. Tenant shall abide by and shall
promptly observe and comply with, at its sole cost and expense, all Laws and
Restrictions respecting the use and occupancy of the Leased Premises, the
Building, the Outside Areas or the Property including, without limitation, all
Laws governing the use and/or disposal of hazardous materials, and shall defend
with competent counsel, indemnify and hold Landlord harmless from any claims,
damages or liability resulting from Tenant’s failure to so abide, observe, or
comply. Tenant’s obligations hereunder shall survive the expiration or sooner
termination of this Lease.

 

4.8 Compliance With Insurance Requirements. With respect to any insurance
policies required or permitted to be carried by Landlord in accordance with the
provisions of this Lease, Tenant shall not conduct nor permit any other person
to conduct any activities nor keep, store or use (or allow any other person to
keep, store or use) any item or thing within the Leased Premises, the Building,
the Outside Areas or the Property which (i) is prohibited under the terms of any
such policies, (ii) could result in the termination of the coverage afforded
under any of such policies, (iii) could give to the insurance carrier the right
to cancel any of such policies, or (iv) could cause an increase in the rates
(over standard rates) charged for the coverage afforded under any of such
policies. Tenant shall comply with all requirements of any insurance company,
insurance underwriter, or Board of Fire Underwriters which are necessary to
maintain, at standard rates, the insurance coverages carried by either Landlord
or Tenant pursuant to this Lease.

 

5.



--------------------------------------------------------------------------------

4.9 Landlord’s Right To Enter. Landlord and its agents shall have the right to
enter the Leased Premises during normal business hours after giving Tenant
reasonable notice and subject to Tenant’s reasonable security measures for the
purpose of (i) inspecting the same; (ii) showing the Leased Premises to
prospective purchasers, mortgagees or tenants; (iii) making necessary
alterations, additions or repairs; and (iv) performing any of Tenant’s
obligations when Tenant has failed to do so. Landlord shall have the right to
enter the Leased Premises during normal business hours (or as otherwise agreed),
subject to Tenant’s reasonable security measures, for purposes of supplying any
maintenance or services agreed to be supplied by Landlord. Landlord shall have
the right to enter the Outside Areas during normal business hours for purposes
of (i) inspecting the exterior of the Building and the Outside Areas;
(ii) posting notices of nonresponsibility (and for such purposes Tenant shall
provide Landlord at least thirty days’ prior written notice of any work to be
performed on the Leased Premises); and (iii) supplying any services to be
provided by Landlord. Any entry into the Leased Premises or the Outside Areas
obtained by Landlord in accordance with this paragraph shall not under any
circumstances be construed or deemed to be a forcible or unlawful entry into, or
a detainer of, the Leased Premises, or an eviction, actual or constructive of
Tenant from the Leased Premises or any portion thereof.

 

4.10 Use Of Outside Areas. Tenant, in its use of the Outside Areas, shall at all
times keep the Outside Areas in a safe condition free and clear of all
materials, equipment, debris, trash (except within existing enclosed trash
areas), inoperable vehicles, and other items which are not specifically
permitted by Landlord to be stored or located thereon by Tenant. If, in the
opinion of Landlord, unauthorized persons are using any of the Outside Areas by
reason of, or under claim of, the express or implied authority or consent of
Tenant, then Tenant, upon demand of Landlord, shall restrain, to the fullest
extent then allowed by Law, such unauthorized use, and shall initiate such
appropriate proceedings as may be required to so restrain such use. Landlord
reserves the right to grant easements and access rights to others for use of the
Outside Areas and shall not be liable to Tenant for any diminution in Tenant’s
right to use the Outside Areas as a result.

 

4.11 Environmental Protection. Tenant’s obligations under this Paragraph 4.11
shall survive the expiration or termination of this Lease.

 

(a) As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of “hazardous substances,” “hazardous materials,” “hazardous waste,” “hazardous
chemical substance or mixture,” “imminently hazardous chemical substance or
mixture,” “toxic substances,” “hazardous air pollutant,” “toxic pollutant,” or
“solid waste” in the (a) Comprehensive Environmental Response, Compensation and
Liability Act of 1990 (“CERCLA” or “Superfund”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. § 9601 et seq.,
(b) Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et
seq., (c) Federal Water Pollution Control Act (“FSPCA”), 33 U.S.C. § 1251 et
seq., (d) Clean Air Act (“CAA”), 42 U.S.C. §7401 et seq., (e) Toxic Substances
Control Act (“TSCA”), 14 U.S.C. § 2601 et seq., (f) Hazardous Materials
Transportation Act, 49 U.S.C. §1801, et seq., (g) Carpenter-Presley-Tanner
Hazardous Substance Account Act (“California Superfund”), Cal. Health & Safety
Code § 25300 et seq., (h) California Hazardous Waste Control Act, Cal. Health &
Safety code § 25100 et seq., (i) Porter- Cologne Water Quality Control Act
(“Porter-Cologne Act”), Cal. Water Code § 13000 et seq., (j) Hazardous Waste
Disposal Land Use Law, Cal. Health & Safety codes § 25220 et seq., (k) Safe
Drinking Water and Toxic Enforcement Act of 1986 (“Proposition 65”), Cal.
Health & Safety code § 25249.5 et seq., (l) Hazardous Substances Underground
Storage Tank Law, Cal. Health & Safety code § 25280 et seq., (m) Air Resources
Law, Cal. Health & Safety Code § 39000 et seq., and (n) regulations promulgated
pursuant to said laws or any replacement thereof, or as similar terms are
defined in the federal, state and local laws, statutes, regulations, orders or
rules. Hazardous Materials shall also mean any and all other biohazardous wastes
and substances, materials and wastes which are, or in the future become,
regulated under applicable Laws for the protection of health or the environment,
or which are classified as hazardous or toxic substances, materials or wastes,
pollutants or contaminants, as defined, listed or regulated by any federal,
state or local law, regulation or order or by common law decision, including,
without limitation, (i) trichloroethylene, tetrachloroethylene,
perchloroethylene and other chlorinated solvents, (ii) any petroleum products or
fractions thereof, (iii) asbestos, (iv) polychlorinated biphenyls, (v) flammable
explosives, (vi) urea formaldehyde, (vii) radioactive materials and waste, and
(viii) materials and wastes that are harmful to or may threaten human health,
ecology or the environment.

 

(b) Notwithstanding anything to the contrary in this Lease, Tenant, at its sole
cost, shall comply with all Laws relating to the storage, use and disposal of
Hazardous Materials. Tenant shall not store, use or dispose of any Hazardous
Materials in connection with its use of the Leased Premises other than ordinary
office or cleaning supplies. In no event shall Tenant cause or permit to be
discharged into the plumbing or sewage system of the Building or onto the land
underlying or adjacent to the Building any Hazardous Materials. Tenant shall be
solely responsible for and shall defend, indemnify, and hold Landlord and its
agents harmless from and against all claims, costs and liabilities, including
attorneys’ fees and costs, arising out of or in connection with Tenant’s
storage, use and/or disposal of Hazardous Materials. If the presence of
Hazardous Materials on the Leased Premises caused or permitted by Tenant results
in contamination or deterioration of water or soil, then Tenant shall promptly
take any and all action necessary to clean up such contamination, but the
foregoing shall in no event be deemed to constitute permission by Landlord to
allow the presence of such Hazardous Materials. At any time prior to the
expiration of the Lease Term if Tenant has a reasonable basis to suspect that
there has been any release or the presence of Hazardous Materials in the ground
or ground water on the Leased Premises which did not exist upon commencement of
the Lease Term, Tenant shall have the right to conduct appropriate tests of
water and soil and to deliver to Landlord the results of such tests to
demonstrate that no contamination in excess of permitted levels has occurred as
a result of Tenant’s use of the Leased Premises. In connection with any
Hazardous Materials brought onto the Leased Premises by Tenant, its agent,
employees, invitees and contractors, Tenant shall further be solely

 

6.



--------------------------------------------------------------------------------

responsible for, and shall defend, indemnify, and hold Landlord and its agents
harmless from and against all claims, costs and liabilities, including
attorneys’ fees and costs, arising out of or in connection with any removal,
cleanup and restoration work and materials required hereunder to return the
Leased Premises and any other property of whatever nature to their condition
existing prior to the appearance of the Hazardous Materials. Notwithstanding
anything herein to the contrary. Tenant shall have no responsibility, liability
or obligation with respect to any Hazardous Materials existing at or brought
onto the Leased Premises prior to January 1, 2002, whether by Tenant, Landlord
or any other person or entity.

 

4.12 Reservations. Landlord reserves the right from time to time to grant,
without the consent or joinder of Tenant, such easements, rights of way and
dedications that Landlord deems necessary, and to cause the recordation of
parcel maps and restrictions, so long as such easements, rights of way and
dedications do not unreasonably interfere with the use of the Leased Premises by
Tenant. Tenant agrees to execute any documents reasonably requested by Landlord
to effectuate any such easement rights, dedications, maps or restrictions.

 

ARTICLE 5

 

REPAIRS, MAINTENANCE, SERVICES AND UTILITIES

 

5.1 Repairs and Maintenance. Tenant shall, at all times during the Lease Term
and at its sole cost and expense, regularly clean and continuously keep and
maintain in good order, condition and repair the Leased Premises, the Building
and the Property and every part thereof including, without limiting the
generality of the foregoing, (i) all walls, floors and ceilings, (ii) all
windows, doors and skylights, (iii) all electrical wiring, conduits, connectors
and fixtures, (iv) all plumbing, pipes, sinks, toilets, faucets and drains,
(v) all lighting fixtures, bulbs and lamps, elevators, and all heating,
ventilating and air conditioning equipment, and (vi) all entranceways to the
Leased Premises. Tenant shall hire, at Tenant’s sole cost and expense, a
licensed heating, ventilating and air conditioning contractor to regularly and
periodically (not less frequently than every three months) inspect and perform
required maintenance on the heating, ventilating and air conditioning equipment
and systems serving the Leased Premises, and a licensed roofing contractor to
regularly and periodically (not less frequently than every three months) inspect
and perform required maintenance on the roof of the Leased Premises. Tenant
shall, at all times during the Lease Term, keep in a clean and safe condition
the Outside Areas. Tenant shall regularly and periodically sweep and clean the
driveways and parking areas. Tenant shall, at its sole cost and expense, repair
all damage to the Leased Premises, the Building, the Outside Areas or the
Property caused by the activities of Tenant, its employees, invitees or
contractors promptly following written notice from Landlord to so repair such
damages. If Tenant shall fail to perform the required maintenance or fail to
make repairs required of it pursuant to this paragraph within a reasonable
period of time following notice from Landlord to do so, then Landlord may, at
its election and without waiving any other remedy it may otherwise have under
this Lease or at law, perform such maintenance or make such repairs and charge
to Tenant, as Additional Rent, the costs so incurred by Landlord for same. All
glass within or a part of the Leased Premises, both interior and exterior, is at
the sole risk of Tenant and any broken glass shall promptly be replaced by
Tenant at Tenant’s expense with glass of the same kind, size and quality.
Notwithstanding the foregoing. Landlord agrees that Landlord shall be
responsible for repairs to the roof of the Building to be made as soon as
reasonably practicable after the Lease Commencement Date, up to a maximum cost
of Ten Thousand Dollars ($10,000.00). Such repairs shall be performed by a
licensed contractor chosen by Landlord and reasonably approved by Tenant.

 

5.2 Utilities. Tenant shall arrange at its sole cost and expense and in its own
name, for the supply of gas and electricity to the Leased Premises. Landlord
shall maintain the water meter(s) in its own name; provided, however, that if at
any time during the Lease Term Landlord shall require Tenant to put the water
service in Tenant’s name, Tenant shall do so at Tenant’s sole cost. Tenant shall
be responsible for determining if the local supplier of water, gas and
electricity can supply the needs of Tenant and whether or not the existing
water, gas and electrical distribution systems within the Building and the
Leased Premises are adequate for Tenant’s needs. Tenant shall be responsible for
determining if the existing sanitary and storm sewer systems now servicing the
Leased Premises and the Property are adequate for Tenant’s needs.
Notwithstanding the provisions of Section 3.2, Tenant shall pay all charges for
water, gas, electricity and storm and sanitary sewer services as so supplied to
the Leased Premises, irrespective of whether or not the services are maintained
in Landlord’s or Tenant’s name.

 

5.3 Security. Tenant acknowledges that Landlord has not undertaken any duty
whatsoever to provide security for the Leased Premises, the Building, the
Outside Areas or the Property and, accordingly, Landlord is not responsible for
the security of same or the protection of Tenant’s property or Tenant’s
employees, invitees or contractors. To the extent Tenant determines that such
security or protection services are advisable or necessary, Tenant shall arrange
for and pay the costs of providing same.

 

5.4 Energy And Resource Consumption. Landlord may voluntarily cooperate in a
reasonable manner with the efforts of governmental agencies and/or utility
suppliers in reducing energy or other resource consumption within the Property.
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such cooperation. Tenant agrees at all times to
cooperate fully with Landlord and to abide by all reasonable rules established
by Landlord (i) in order to maximize the efficient operation of the electrical,
heating, ventilating and air conditioning systems and all other energy or other
resource consumption systems with the Property and/or (ii) in order to comply
with the recommendations of utility suppliers and governmental agencies
regulating the consumption of energy and/or other resources.

 

7.



--------------------------------------------------------------------------------

ARTICLE 6

 

ALTERATIONS AND IMPROVEMENTS

 

6.1 By Tenant. Tenant shall not make any alterations to or modifications of the
Leased Premises or construct any improvements within the Leased Premises until
Landlord shall have first approved, in writing, the plans and specifications
therefor, which approval may be withheld in Landlord’s reasonable discretion.
Tenant’s written request shall also contain a request for Landlord to elect
whether or not it will require Tenant to remove the subject alterations,
modifications or improvements at the expiration or earlier termination of this
Lease. If such additional request is not included, Landlord may make such
election at the expiration or earlier termination of this Lease (and for
purposes of Tenant’s removal obligations set forth in Paragraph 2.6 above,
Landlord shall be deemed to have made the election at the time the alterations,
modifications or improvements were completed). All such modifications,
alterations or improvements, once so approved, shall be made, constructed or
installed by Tenant at Tenant’s expense (including all permit fees and
governmental charges related thereto), using a licensed contractor first
approved by Landlord, in substantial compliance with the Landlord-approved plans
and specifications therefor. All work undertaken by Tenant shall be done in
accordance with all Laws and Restrictions and in a good and workmanlike manner
using new materials of good quality. Tenant shall not commence the making of any
such modifications or alterations or the construction of any such improvements
until (i) all required governmental approvals and permits shall have been
obtained, (ii) all requirements regarding insurance imposed by this Lease have
been satisfied, (iii) Tenant shall have given Landlord at least five
(5) business days prior written notice of its intention to commence such work so
that Landlord may post and file notices of non-responsibility, and (iv) if
requested by Landlord, Tenant shall have obtained contingent liability and broad
form builder’s risk insurance in an amount satisfactory to Landlord in its
reasonable discretion to cover any perils relating to the proposed work not
covered by insurance carried by Tenant pursuant to Article 9. In no event shall
Tenant make any modification, alterations or improvements whatsoever to the
Outside Areas or the exterior or structural components of the Building
including, without limitation, any cuts or penetrations in the floor, roof or
exterior walls of the Leased Premises. As used in this Article, the term
“modifications, alterations and/or improvements” shall include, without
limitation, the installation of additional electrical outlets, overhead lighting
fixtures, drains, sinks, partitions, doorways, or the like. Notwithstanding the
foregoing, Tenant, without Landlord’s prior written consent, shall be permitted
to make non-structural alterations to the Building, provided that: (a) such
alterations do not exceed $20,000 individually or $100,000 in the aggregate over
the Lease Term, (b) Tenant shall timely provide Landlord the notice required
pursuant to Paragraph 4.9 above, (c) Tenant shall notify Landlord in writing
within thirty (30) days of completion of the alteration and deliver to Landlord
a set of the plans and specifications therefor, either “as built” or marked to
show construction changes made, and (d) Tenant shall, upon Landlord’s request,
remove the alteration at the termination of the Lease and restore the Leased
Premises to their condition prior to such alteration.

 

6.2 Ownership Of Improvements. All modifications, alterations and improvements
made or added to the Leased Premises by Tenant (other than Tenant’s inventory,
equipment, movable furniture, wall decorations and trade fixtures) shall be
deemed real property and a part of the Leased Premises, but shall remain the
property of Tenant during the Lease, and Tenant hereby covenants and agrees not
to grant a security interest in any such items to any party other than Landlord.
Any such modifications, alterations or improvements, once completed, shall not
be altered or removed from the Leased Premises during the Lease Term without
Landlord’s written approval first obtained in accordance with the provisions of
Paragraph 6.1 above. At the expiration or sooner termination of this Lease, all
such modifications, alterations and improvements other than Tenant’s inventory,
equipment, movable furniture, wall decorations and trade fixtures, shall
automatically become the property of Landlord and shall be surrendered to
Landlord as part of the Leased Premises as required pursuant to Article 2,
unless Landlord shall require Tenant to remove any of such modifications,
alterations or improvements in accordance with the provisions of Article 2, in
which case Tenant shall so remove same. Landlord shall have no obligations to
reimburse Tenant for all or any portion of the cost or value of any such
modifications, alterations or improvements so surrendered to Landlord. All
modifications, alterations or improvements which are installed or constructed on
or attached to the Leased Premises by Landlord and/or at Landlord’s expense
shall be deemed real property and a part of the Leased Premises and shall be
property of Landlord. All lighting, plumbing, electrical, heating, ventilating
and air conditioning fixtures, partitioning, window coverings, wall coverings
and floor coverings installed by Tenant shall be deemed improvements to the
Leased Premises and not trade fixtures of Tenant.

 

6.3 Alterations Required By Law. Tenant shall make all modifications,
alterations and improvements to the Leased Premises, at its sole cost, that are
required by any Law because of (i) Tenant’s use or occupancy of the Leased
Premises, the Building, the Outside Areas or the Property, (ii) Tenant’s
application for any permit or governmental approval, or (iii) Tenant’s making of
any modifications, alterations or improvements to or within the Leased Premises.

 

6.4 Liens. Tenant shall keep the Property and every part thereof free from any
lien, and shall pay when due all bills arising out of any work performed,
materials furnished, or obligations incurred by Tenant, its agents, employees or
contractors relating to the Property. If any such claim of lien is recorded
against Tenant’s interest in this Lease, the Property or any part thereof,
Tenant shall bond against, discharge or otherwise cause such lien to be entirely
released within ten days after the same has been recorded. Tenant’s failure to
do so shall be conclusively deemed a material default under the terms of this
Lease.

 

8.



--------------------------------------------------------------------------------

ARTICLE 7

 

ASSIGNMENT AND SUBLETTING BY TENANT

 

7.1 By Tenant. Tenant shall not sublet the Leased Premises or any portion
thereof or assign its interest in this Lease, or permit the occupancy of the
Premises by other than Tenant, whether voluntarily or by operation of Law,
without Landlord’s prior written consent which shall not be unreasonably
withheld. Any attempted subletting or assignment, or occupancy of the Premises
by other than Tenant, without Landlord’s prior written consent, at Landlord’s
election, shall constitute a default by Tenant under the terms of this Lease.
The acceptance of rent by Landlord from any person or entity other than Tenant,
or the acceptance of rent by Landlord from Tenant with knowledge of a violation
of the provisions of this paragraph, shall not be deemed to be a waiver by
Landlord of any provision of this Article or this Lease or to be a consent to
any subletting by Tenant or any assignment of Tenant’s interest in this Lease.

 

7.2 Merger, Reorganization, or Sale of Assets. Any dissolution, merger,
consolidation or other reorganization of Tenant, or the sale or other transfer
in the aggregate over the Lease Term of a controlling percentage of the capital
stock of Tenant, or the sale or transfer of all or a substantial portion of the
assets of Tenant, shall be deemed a voluntary assignment of Tenant’s interest in
this Lease. The phrase “controlling percentage” means the ownership of and the
right to vote stock possessing more than fifty percent of the total combined
voting power of all classes of Tenant’s capital stock issued, outstanding and
entitled to vote for the election of directors. If Tenant is a partnership, a
withdrawal or change, voluntary, involuntary or by operation of Law, of any
general partner, or the dissolution of the partnership, shall be deemed a
voluntary assignment of Tenant’s interest in this Lease. Upon Landlord’s request
from time to time (but not more often than once every twelve (12) months),
Tenant shall promptly provide Landlord with a statement certified by the
Tenant’s chief executive officer or chief executive officer, which shall provide
the following information: (a) the names of all of Tenant’s shareholders and
their ownership interests at the time thereof, provided Tenant’s shares are not
publicly traded; (b) the state in which Tenant is incorporated; (c) the location
of Tenant’s principal place of business; (d) information regarding a material
change in the corporate structure of Tenant, including, without limitation, a
merger or consolidation; and (e) any other information regarding Tenant’s
ownership that Landlord reasonably requests. In the event of an acquisition by
one entity of the controlling percentage of the capital stock of Tenant where
this Lease is not assigned to and assumed in full by such entity, it shall be a
condition to Landlord’s consent to such change in control that such entity
acquiring the controlling percentage assume, as a primary obligor, all rights
and obligations of Tenant under this Lease (and such entity shall execute all
documents reasonably required to effectuate such assumption).

 

7.3 Landlord’s Election. If Tenant shall desire to assign its interest under the
Lease or to sublet the Leased Premises, Tenant must first notify Landlord, in
writing, of its intent to so assign or sublet, at least thirty (30) days in
advance of taking any action with respect thereto. Once Tenant (or Landlord or
both pursuant to the joint marketing election described below) has identified a
potential assignee or sublessee, Tenant shall notify Landlord, in writing, of
its intent to so assign or sublet, at least thirty (30) days in advance of the
date it intends to so assign its interest in this Lease or sublet the Leased
Premises but not sooner than one hundred eighty days in advance of such date,
specifying in detail the terms of such proposed assignment or subletting,
including the name of the proposed assignee or sublessee, the proposed
assignee’s or sublessee’s intended use of the Leased Premises, current financial
statements (including a balance sheet, income statement and statement of cash
flow, all prepared in accordance with generally accepted accounting principles)
of such proposed assignee or sublessee, the form of documents to be used in
effectuating such assignment or subletting and such other information as
Landlord may reasonably request. Landlord shall have a period of ten
(10) business days following receipt of such notice and the required information
within which to do one of the following: (i) consent to such requested
assignment or subletting subject to Tenant’s compliance with the conditions set
forth in Paragraph 7.4 below, or (ii) refuse to so consent to such requested
assignment or subletting, provided that such consent shall not be unreasonably
refused, or (iii) terminate this Lease as to the entirety of the Leased
Premises, or, at Landlord’s sole option, as to only such portion of the Leased
Premises as is the subject of the proposed assignment or subletting (such
termination to be effective either (A) on the date specified in Tenant’s notice
as the intended effective date of the assignment or subletting, or (B) on such
tenth (10th) business day after receipt of Tenant’s notice, at Landlord’s
option). During such ten (10) business day period, Tenant covenants and agrees
to supply to Landlord, upon request, all necessary or relevant information which
Landlord may reasonably request respecting such proposed assignment or
subletting and/or the proposed assignee or sublessee. In the event of an
election by Landlord under clause (iii) above, Landlord shall have the right to
enter into a direct lease with the proposed assignee or sublessee without
payment of any consideration to Tenant. In addition, in the event Tenant desires
to sublease all or a portion of the Leased Premises, Landlord shall have the
right to elect to jointly market with Tenant the applicable portion (including
all) of the Leased Premises for subleasing and/or direct leasing, such joint
marketing election to be made, if at all, in writing and delivered to Tenant
during the thirty (30) day period described in the first sentence of this
Paragraph 7.3. Notwithstanding anything to the contrary contained herein, an
assignment of this Lease or a subletting of all or a portion of the Leased
Premises to an entity which is controlled by, controls or is under common
control with Tenant (an “Affiliate”) shall not be deemed an assignment or
sublease subject to the approval of the Landlord provided that Tenant notifies
Landlord of any such assignment or sublease and promptly supplies Landlord with
any documents or information requested by Landlord regarding such assignment or
sublease or such Affiliate. “Control” as used herein means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person or entity, whether by the ownership of
voting securities, by contract or otherwise.

 

7.4 Conditions To Landlord’s Consent. If Landlord elects to consent, or shall
have been ordered to so consent by a court of competent jurisdiction, to such
requested assignment or subletting, such consent shall be expressly conditioned
upon the occurrence of each of the conditions below set forth, and any purported
assignment or subletting made or ordered prior to the full and complete
satisfaction of each of the following conditions shall be

 

9.



--------------------------------------------------------------------------------

void and, at the election of Landlord, which election may be exercised at any
time following such a purported assignment or subletting but prior to the
satisfaction of each of the stated conditions, shall constitute a material
default by Tenant under this Lease until cured by satisfying in full each such
condition by the assignee or sublessee. The conditions are as follows:

 

(a) Landlord having approved in form and substance the assignment or sublease
agreement and any ancillary documents, which approval shall not be unreasonably
withheld by Landlord if the requirements of this Article 7 are otherwise
complied with.

 

(b) Each such assignee having agreed, in writing satisfactory to Landlord and
its counsel and for the benefit of Landlord, to assume, to be bound by, and to
perform the obligations of this Lease to be performed by Tenant.

 

(c) Tenant having fully and completely performed all of its obligations under
the terms of this Lease through and including the date of such assignment or
subletting.

 

(d) Tenant having reimbursed to Landlord all reasonable costs and reasonable
attorneys’ fees incurred by Landlord in conjunction with the processing and
documentation of any such requested subletting or assignment. Tenant shall be
obligated to so reimburse Landlord whether or not such subletting or assignment
is completed.

 

(e) Tenant having delivered to Landlord a complete and fully-executed duplicate
original of such sublease agreement or assignment agreement (as applicable) and
all related agreements.

 

(f) Tenant having paid, or having agreed in writing to pay as to future
payments, to Landlord fifty percent (50%) of all assignment consideration or
excess rentals to be paid to Tenant or to any other on Tenant’s behalf or for
Tenant’s benefit for such assignment or subletting.

 

7.5 Assignment Consideration And Excess Rentals Defined. For purposes of this
Article, including any amendment to this Article by way of addendum or other
writing, the term “assignment consideration” shall mean all consideration to be
paid by the assignee to Tenant or to any other party on Tenant’s behalf or for
Tenant’s benefit as consideration for the assignment of this Lease, after
deduction for reasonable leasing commissions and reasonable legal fees incurred
by Tenant in connection with such assignment, but without deduction for any
other costs or expenses (including, without limitation, capital improvements,
building upgrades, permit fees, and other consultants’ fees), and the term
“excess rentals” shall mean all consideration to be paid by the sublessee to
Tenant or to any other party on Tenant’s behalf or for Tenant’s benefit for the
sublease of the Leased Premises in excess of the rent due to Landlord under the
terms of this Lease for the same period, after deduction for reasonable leasing
commissions and reasonable legal fees incurred by Tenant in connection with such
sublease, but without deduction for any other costs or expenses (including,
without limitation, capital improvements, building upgrades, permit fees, and
other consultants’ fees). Any commissions, costs and expenses deducted shall be
amortized over the term of the sublease or the remainder of the Lease Term (in
the case of an assignment), and only the monthly amortizing portion thereof
deducted from the excess rentals and assignment consideration payable to
Landlord under this Article 7. Tenant agrees that the portion of any assignment
consideration and/or excess rentals arising from any assignment or subletting by
Tenant which is to be paid to Landlord pursuant to this Article now is and shall
then be the property of Landlord and not the property of Tenant.

 

7.6 Payments. All payments required by this Article to be made to Landlord shall
be made in full within ten (10) days after receipt by Tenant of the assignment
consideration or excess rentals. At the time Tenant, Tenant’s assignee or
sublessee makes each such payment to Landlord, Tenant or Tenant’s assignee or
sublessee, as the case may be, shall deliver to Landlord an itemized statement
in reasonable detail showing the method by which the amount due Landlord was
calculated and certified by the party making such payment as true and correct.

 

7.7 Good Faith. The rights granted to Tenant by this Article are granted in
consideration of Tenant’s express covenant that all pertinent allocations which
are made by Tenant between the rental value of the Leased Premises and the value
of any of Tenant’s personal property which may be conveyed or leased (or
services provided) generally concurrently with and which may reasonably be
considered a part of the same transaction as the permitted assignment or
subletting shall be made fairly, honestly and in good faith. If Tenant shall
breach this covenant and subject to all applicable cure and grade periods,
Landlord may immediately declare Tenant to be in default under the terms of this
Lease and terminate this Lease and/or exercise any other rights and remedies
Landlord would have under the terms of this Lease in the case of a material
default by Tenant under this Lease.

 

7.8 Effect Of Landlord’s Consent. No subletting or assignment, even with the
consent of Landlord, shall relieve Tenant of its personal and primary obligation
to pay rent and to perform all of the other obligations to be performed by
Tenant hereunder. Consent by Landlord to one or more assignments of Tenant’s
interest in this Lease or to one or more sublettings of the Leased Premises
shall not be deemed to be a consent to any subsequent assignment or subletting.
No subtenant shall have any right to assign its sublease or to further sublet
any portion of the sublet premises or to permit any portion of the sublet
premises to be used or occupied by any other party. If Landlord shall have been
ordered by a court of competent jurisdiction to consent to a requested
assignment or subletting, or such an assignment or subletting shall have been
ordered by a court of competent jurisdiction over the objection of Landlord,
such assignment or subletting shall not be binding between the assignee (or
sublessee) and Landlord until such time as all conditions set forth in Paragraph
7.4 above have been fully satisfied (to the extent not then satisfied) by the
assignee or sublessee, including, without limitation, the payment to Landlord of
all agreed assignment considerations and/or excess rentals then due Landlord.

 

10.



--------------------------------------------------------------------------------

ARTICLE 8

 

LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

 

8.1 Limitation On Landlord’s Liability And Release. Landlord shall not be liable
to Tenant for, and Tenant hereby releases and waives all claims and rights of
recovery against Landlord and its partners, principals, members, officers,
agents, employees, lenders, attorneys, contractors, invitees, consultants,
predecessors, successors and assigns (including without limitation prior and
subsequent owners of the Property or portions thereof) (collectively, the
“Landlord Indemnitees”) from, any and all liability, whether in contract, tort
or on any other basis, for any injury to or any damage sustained by Tenant,
Tenant’s agents, employees, contractors or invitees, any damage to Tenant’s
property, or any loss to Tenant’s business, loss of Tenant’s profits or other
financial loss of Tenant resulting from or attributable to the condition of, the
management of, the repair or maintenance of, the protection of, the supply of
services or utilities to, the damage in or destruction of the Leased Premises,
the Building, the Property or the Outside Areas, including without limitation
(i) the failure, interruption, rationing or other curtailment or cessation in
the supply of electricity, water, gas or other utility service to the Property,
the Building or the Leased Premises; (ii) the vandalism or forcible entry into
the Building or the Leased Premises; (iii) the penetration of water into or onto
any portion of the Leased Premises; (iv) the failure to provide security and/or
adequate lighting in or about the Property, the Building or the Leased Premises,
(v) the existence of any design or construction defects within the Property, the
Building or the Leased Premises; (vi) the failure of any mechanical systems to
function properly (such as the HVAC systems); (vii) the blockage of access to
any portion of the Property, the Building or the Leased Premises, except that
Tenant does not so release Landlord from such liability to the extent such
damage was proximately caused by Landlord’s active negligence, willful
misconduct, or Landlord’s failure to perform an obligation expressly undertaken
pursuant to this Lease after a reasonable period of time shall have lapsed
following receipt of written notice from Tenant to so perform such obligation.

 

8.2 Tenant’s Indemnification Of Landlord. Tenant shall defend with competent
counsel satisfactory to Landlord any Claims made or legal actions filed or
threatened against the Landlord Indemnitees with respect to the violation of any
Law, or the death, bodily injury, personal injury, property damage, or
interference with contractual or property rights suffered by any third party
occurring within the Leased Premises or resulting from Tenant’s use or occupancy
of the Leased Premises, the Building or the Outside Areas, or resulting from
Tenant’s activities in or about the Leased Premises, the Building, the Outside
Areas or the Property, and Tenant shall indemnify and hold the Landlord
Indemnitees harmless from any loss liability, penalties, or expense whatsoever
(including any loss attributable to vacant space which otherwise would have been
leased, but for such activities) resulting therefrom, except to the extent
proximately caused by the active negligence or willful misconduct of Landlord.
This indemnity agreement shall survive the expiration or sooner termination of
this Lease.

 

ARTICLE 9

 

INSURANCE

 

9.1 Tenant’s Insurance. Tenant shall maintain insurance complying with all of
the following:

 

(a) Tenant shall procure, pay for and keep in full force and effect, at all
times during the Lease Term, the following:

 

(i) Commercial general liability insurance insuring Tenant against liability for
personal injury, bodily injury, death and damage to property occurring within
the Leased Premises, or resulting from Tenant’s use or occupancy of the Leased
Premises, the Building, the Outside Areas or the Property, or resulting from
Tenant’s activities in or about the Leased Premises or the Property, with
coverage in an amount equal to Tenant’s Required Liability Coverage (as set
forth in Article 1), which insurance shall contain “blanket contractual
liability” and “broad form property damage” endorsements insuring Tenant’s
performance of Tenant’s obligations to indemnify Landlord as contained in this
Lease.

 

(ii) Fire and property damage insurance in “special form” coverage insuring
Tenant against loss from physical damage to Tenant’s personal property,
inventory, trade fixtures and improvements within the Leased Premises with
coverage for the full actual replacement cost thereof;

 

(iii) Business income/extra expense insurance sufficient to pay Base Monthly
Rent and Additional Rent for a period of not less than twelve (12) months;

 

(iv) Plate glass insurance, at actual replacement cost;

 

(v) Boiler and machinery insurance, to limits sufficient to restore the
Building;

 

(vi) Workers’ compensation insurance (statutory coverage) with employer’s
liability in amounts not less than $1,000,000 insurance sufficient to comply
with all laws; and

 

(vii) With respect to making of any alterations or modifications or the
construction of improvements or the like undertaken by Tenant, course of
construction, commercial general liability, automobile liability and workers’
compensation (to be carried by Tenant’s contractor), in an amount and with
coverage reasonably satisfactory to Landlord.

 

11.



--------------------------------------------------------------------------------

(b) Each policy of liability insurance required to be carried by Tenant pursuant
to this paragraph or actually carried by Tenant with respect to the Leased
Premises or the Property: (i) shall, except with respect to insurance required
by subparagraphs (a)(ii) and (a)(viii) above, name Landlord, and such others as
are designated by Landlord, as additional insureds; (ii) shall be primary
insurance providing that the insurer shall be liable for the full amount of the
loss, up to and including the total amount of liability set forth in the
declaration of coverage, without the right of contribution from or prior payment
by any other insurance coverage of Landlord; (iii) shall be in a form reasonably
satisfactory to Landlord; (iv) shall be carried with companies reasonably
acceptable to Landlord with Best’s ratings of at least A and XI; (v) shall
provide that such policy shall not be subject to cancellation, lapse or change
except after at least thirty (30) days prior written notice to Landlord, and
(vi) shall contain a so-called “severability” or “cross liability” endorsement.
Each policy of property insurance maintained by Tenant with respect to the
Leased Premises or the Property or any property therein (i) shall provide that
such policy shall not be subject to cancellation, lapse or change except after
at least thirty (30) days prior written notice to Landlord and (ii) shall
contain a waiver and/or a permission to waive by the insurer of any right of
subrogation against Landlord, its partners, principals, members, officers,
employees, agents and contractors, which might arise by reason of any payment
under such policy or by reason of any act or omission of Landlord, its partners,
principals, members, officers, employees, agents and contractors.

 

(c) Prior to the time Tenant or any of its contractors enters the Leased
Premises, Tenant shall deliver to Landlord, with respect to each policy of
insurance required to be carried by Tenant pursuant to this Article, a copy of
such policy (appropriately authenticated by the insurer as having been issued,
premium paid) or a certificate of the insurer certifying in form satisfactory to
Landlord that a policy has been issued, premium paid, providing the coverage
required by this Paragraph and containing the provisions specified herein. With
respect to each renewal or replacement of any such insurance, the requirements
of this Paragraph must be complied with not less than thirty days prior to the
expiration or cancellation of the policies being renewed or replaced. Landlord
may, at any time and from time to time, inspect and/or copy any and all
insurance policies required to be carried by Tenant pursuant to this Article.

 

9.2 Landlord’s Insurance. Landlord shall obtain and keep in force a policy of
insurance in the name of Landlord, with loss payable to Landlord, insuring loss
or damage to the Building and/or the Property. The amount of such insurance
shall be equal to the full replacement cost of the Building, as the same shall
exist from time to time. If the coverage is available and commercially
appropriate, such policy shall insure against all risks of direct physical loss
or damage (except the perils of flood and/or earthquake) including coverage for
debris removal and the enforcement of any Laws requiring the upgrading,
demolition, reconstruction or replacement of any portion of the Building as the
result of a covered loss.

 

9.3 Mutual Waiver Of Subrogation. Landlord hereby releases Tenant, and Tenant
hereby releases Landlord and its respective partners, principals, members,
officers, agents, employees and servants, from any and all liability for loss,
damage or injury to the property of the other in or about the Leased Premises or
the Property which is caused by or results from a peril or event or happening
which is covered by insurance actually carried and in force at the time of the
loss by the party sustaining such loss; provided, however, that such waiver
shall be effective only to the extent permitted by the insurance covering such
loss and to the extent such insurance is not prejudiced thereby.

 

ARTICLE 10

 

DAMAGE TO LEASED PREMISES

 

l0.1 Landlord’s Duty To Restore. If the Leased Premises, the Building or the
Outside Area are damaged by any peril after the Effective Date of this Lease,
Landlord shall restore the same, as and when required by this paragraph, unless
this Lease is terminated by Landlord pursuant to Paragraph 10.3 or by Tenant
pursuant to Paragraph 10.4. If this Lease is not so terminated, then upon the
issuance of all necessary governmental permits, Landlord shall commence and
diligently prosecute to completion the restoration of the Leased Premises, the
Building or the Outside Area, as the case may be, to the extent then allowed by
law, to substantially the same condition in which it existed as of the Lease
Commencement Date. Landlord’s obligation to restore shall be limited to the
improvements constructed by Landlord. Landlord shall have no obligation to
restore any alterations, modifications or improvements made by Tenant to the
Leased Premises or any of Tenant’s personal property, inventory or trade
fixtures. Upon completion of the restoration by Landlord, Tenant shall forthwith
replace or fully repair all of Tenant’s personal property, inventory, trade
fixtures and other improvements constructed by Tenant to like or similar
conditions as existed at the time immediately prior to such damage or
destruction.

 

10.2 Insurance Proceeds. All insurance proceeds available from the fire and
property damage insurance carried by Landlord shall be paid to and become the
property of Landlord. If this Lease is terminated pursuant to either Paragraph
10.3 or 10.4, all insurance proceeds available from insurance carried by Tenant
which cover loss of property that is Landlord’s property or would become
Landlord’s property on termination of this Lease shall be paid to and become the
property of Landlord, and the remainder of such proceeds shall be paid to and
become the property of Tenant. If this Lease is not terminated pursuant to
either Paragraph 10.3 or 10.4, all insurance proceeds available from insurance
carried by Tenant which cover loss to property that is Landlord’s property shall
be paid to and become the property of Landlord, and all proceeds available from
such insurance which cover loss to property which would only become the property
of Landlord upon the termination of this Lease shall be paid to and remain the
property of Tenant. The determination of Landlord’s property and Tenant’s
property shall be made pursuant to Paragraph 6.2.

 

12.



--------------------------------------------------------------------------------

10.3 Landlord’s Right To Terminate. Landlord shall have the option to terminate
this Lease in the event any of the following occurs, which option may be
exercised only by delivery to Tenant of a written notice of election to
terminate within thirty days after the date of such damage or destruction:

 

(a) The Building is damaged by any peril covered by valid and collectible
insurance actually carried by Landlord and in force at the time of such damage
or destruction (an “insured peril”) to such an extent that the estimated cost to
restore the Building exceeds the lesser of (i) the insurance proceeds available
from insurance actually carried by Landlord, or (ii) fifty percent of the then
actual replacement cost thereof;

 

(b) The Building is damaged by an uninsured peril, which peril Landlord was not
required to insure against pursuant to the provisions of Article 9 of this
Lease.

 

(c) The Building is damaged by any peril and, because of the laws then in force,
the Building (i) cannot be restored at reasonable cost or (ii) if restored,
cannot be used for the same use being made thereof before such damage.

 

10.4 Tenant’s Right To Terminate. If the Leased Premises, the Building or the
Outside Area are damaged by any peril and Landlord does not elect to terminate
this Lease or is not entitled to terminate this Lease pursuant to this Article,
then as soon as reasonably practicable, Landlord shall furnish Tenant with the
written opinion of Landlord’s architect or construction consultant as to when
the restoration work required of Landlord may be complete. Tenant shall have the
option to terminate this Lease (if Tenant is not then in default) in the event
any of the following occurs, which option may be exercised only by delivery to
Landlord of a written notice of election to terminate within seven days after
Tenant receives from Landlord the estimate of the time needed to complete such
restoration:

 

(a) If the time estimated to substantially complete the restoration exceeds six
months from and after the date the architect’s or construction consultant’s
written opinion is delivered; or

 

(b) If the damage occurred within twelve months of the last day of the Lease
Term and the time estimated to substantially complete the restoration exceeds
one hundred eighty days from and after the date such restoration is commenced.

 

10.5 Tenant’s Waiver. Landlord and Tenant agree that the provisions of Paragraph
10.4 above, captioned “Tenant’s Right To Terminate”, are intended to supersede
and replace the provisions contained in California Civil Code, Section 1932,
Subdivision 2, and California Civil Code, Section 1933, and accordingly, Tenant
hereby waives the provisions of such Civil Code Sections and the provisions of
any successor Civil Code Sections or similar Laws hereinafter enacted.

 

10.6 Abatement Of Rent. In the event of damage to the Leased Premises which does
not result in the termination of this Lease, the Base Monthly Rent (and any
Additional Rent) shall be temporarily abated during the period of restoration in
proportion in the degree to which Tenant’s use of the Leased Premises is
impaired by such damage.

 

ARTICLE 11

 

CONDEMNATION

 

11.1 Tenant’s Right To Terminate. Except as otherwise provided in Paragraph 11.4
below regarding temporary takings, Tenant shall have the option to terminate
this Lease if, as a result of any taking, (i) all of the Leased Premises is
taken, or (ii) twenty-five percent (25%) or more of the Leased Premises is taken
and the part of the Leased Premises that remains cannot, within a reasonable
period of time, be made reasonably suitable for the continued operation of
Tenant’s business. Tenant must exercise such option within a reasonable period
of time, to be effective on the later to occur of (i) the date that possession
of that portion of the Leased Premises that is condemned is taken by the
condemnor or (ii) the date Tenant vacated the Leased Premises.

 

11.2 Landlord’s Right To Terminate. Except as otherwise provided in Paragraph
11.4 below regarding temporary takings, Landlord shall have the option to
terminate this Lease if, as a result of any taking, (i) all of the Leased
Premises is taken, (ii) twenty-five percent (25%) or more of the Leased Premises
is taken and the part of the Leased Premises that remains cannot, within a
reasonable period of time, be made reasonably suitable for the continued
operation of Tenant’s business, or (iii) because of the laws then in force, the
Leased Premises may not be used for the same use being made before such taking,
whether or not restored as required by Paragraph 11.3 below. Any such option to
terminate by Landlord must be exercised within a reasonable period of time, to
be effective as of the date possession is taken by the condemnor.

 

11.3 Restoration. If any part of the Leased Premises or the Building is taken
and this Lease is not terminated, then Landlord shall, to the extent not
prohibited by laws then in force, repair any damage occasioned thereby to the
remainder thereof to a condition reasonably suitable for Tenant’s continued
operations and otherwise, to the extent practicable, in the manner and to the
extent provided in Paragraph 10.1.

 

11.4 Temporary Taking. If a material portion of the Leased Premises is
temporarily taken for a period of one year or less and such period does not
extend beyond the Lease Expiration Date, this Lease shall remain in effect and
Tenant shall be entitled to all condemnation proceeds. If any material portion
of the Leased Premises is temporarily taken for a period which exceeds one year
or which extends beyond the Lease Expiration Date, then the rights of Landlord
and Tenant shall be determined in accordance with Paragraphs 11.1 and 11.2
above.

 

13.



--------------------------------------------------------------------------------

11.5 Division Of Condemnation Award. Except as provided at Section 11.4, any
award made for any taking of the Property, the Building, or the Leased Premises,
or any portion thereof, shall belong to and be paid to Landlord, and Tenant
hereby assigns to Landlord all of its right, title and interest in any such
award; provided, however, that Tenant shall be entitled to receive any portion
of the award that is made specifically (i) for the taking of personal property,
inventory or trade fixtures belonging to Tenant, (ii) for the interruption of
Tenant’s business or its moving costs, or (iii) for the value of any leasehold
improvements installed and paid for by Tenant. The rights of Landlord and Tenant
regarding any condemnation shall be determined as provided in this Article, and
each party hereby waives the provisions of Section 1265.130 of the California
Code of Civil Procedure, and the provisions of any similar law hereinafter
enacted, allowing either party to petition the Supreme Court to terminate this
Lease and/or otherwise allocate condemnation awards between Landlord and Tenant
in the event of a taking of the Leased Premises.

 

11.6 Abatement Of Rent. In the event of a taking of the Leased Premises which
does not result in a termination of this Lease, then, as of the date possession
is taken by the condemning authority, the Base Monthly Rent shall be reduced in
the same proportion that the area of that part of the Leased Premises so taken
(less any addition to the area of the Leased Premises by reason of any
reconstruction) bears to the area of the Leased Premises immediately prior to
such taking.

 

11.7 Taking Defined. The term “taking” or “taken” as used in this Article 11
shall mean any transfer or conveyance of all or any portion of the Property to a
public or quasi-public agency or other entity having the power of eminent domain
pursuant to or as a result of the exercise of such power by such an agency,
including any inverse condemnation and/or any sale or transfer by Landlord of
all or any portion of the Property to such an agency under threat of
condemnation or the exercise of such power.

 

ARTICLE 12

 

DEFAULT AND REMEDIES

 

12.1 Events Of Tenant’s Default. Tenant shall be in default of its obligations
under this Lease if any of the following events occur:

 

(a) Tenant shall have failed to pay Base Monthly Rent or any Additional Rent
when due; provided that Tenant shall be entitled to receive written notice of
late payment one time during each year of the Lease Term, and with respect to
that one late payment, Tenant shall have the right to cure the default under
this Paragraph 12.1(a) if Tenant makes the required payment within three
(3) days after such notice from Landlord. After the notice has been given,
Landlord shall not be required to provide any further notices to Tenant. Each
such notice shall be concurrent with, and not in addition to, any notice
required by applicable Laws; or

 

(b) Tenant shall have done or permitted to be done any act, use or thing in its
use, occupancy or possession of the Leased Premises or the Building or the
Outside Areas which is prohibited by the terms of this Lease or Tenant shall
have failed to perform any term, covenant, or condition of this Lease (except
those requiring the Payment of Base Monthly Rent or Additional Rent, which
failures shall be governed by subparagraph (a) above) and such default is not
cured within thirty (30) days after written notice from Landlord to Tenant
specifying the nature of such default and requesting Tenant to cure the same; or
within such longer period as is reasonably required in the event such default is
curable but not within such thirty (30) day period, provided such cure is
promptly commenced within such thirty (30) day period and is thereafter
diligently prosecuted to completion; or

 

(c) Tenant shall have sublet the Leased Premises or assigned or encumbered its
interest in this Lease in violation of the provisions contained in Article 7,
whether voluntarily or by operation of law; or

 

(d) Tenant shall be deemed to have abandoned the Leased Premises pursuant to
California Civil Code Section 1951.3.

 

(e) Tenant shall have permitted or suffered the sequestration or attachment of,
or execution on, or the appointment of a custodian or receiver with respect to,
all or any substantial part of the property or assets of Tenant \ or any
property or asset essential to the conduct of Tenant’s business, and Tenant
shall have failed to obtain a return or release of the same within thirty days
thereafter, or prior to sale pursuant to such sequestration, attachment or levy,
whichever is earlier; or

 

(f) Tenant shall have made a general assignment of all or a substantial part of
its assets for the benefit of its creditors; or

 

(g) Tenant shall have allowed (or sought) to have entered against it a decree or
order which: (i) grants or constitutes an order for relief, appointment of a
trustee, or condemnation or a reorganization plan under the bankruptcy laws of
the United States; (ii) approves as properly filed a petition seeking
liquidation or reorganization under said bankruptcy laws or any other debtor’s
relief law or similar statute of the United States or any state thereof; or
(iii) otherwise directs the winding up or liquidation of Tenant; provided,
however, if any decree or order was entered without Tenant’s consent or over
Tenant’s objection, Landlord may not terminate this Lease pursuant to this
Subparagraph if such decree or order is rescinded or reversed within thirty days
after its original entry; or

 

(h) Tenant shall have availed itself of the protection of any debtor’s relief
law, moratorium law or other similar law which does not require the prior entry
of a decree or order.

 

14.



--------------------------------------------------------------------------------

12.2 Landlord’s Remedies. In the event of any default by Tenant, and without
limiting Landlord’s right to indemnification as provided in Article 8.2,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by law or otherwise provided in this Lease, to which Landlord
may resort cumulatively, or in the alternative:

 

(a) Landlord may, at Landlord’s election, keep this Lease in effect and enforce,
by an action at law or in equity, all of its rights and remedies under this
Lease including, without limitation, (i) the right to recover the rent and other
sums as they become due by appropriate legal action, (ii) the right to make
payments required by Tenant, or perform Tenant’s obligations and be reimbursed
by Tenant for the cost thereof with interest at the then maximum rate of
interest not prohibited by law from the date the sum is paid by Landlord until
Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive relief
and specific performance to prevent Tenant from violating the terms of this
Lease and/or to compel Tenant to perform its obligations under this Lease, as
the case may be.

 

(b) Landlord may, at Landlord’s election, terminate this Lease by giving Tenant
written notice of termination, in which event this Lease shall terminate on the
date set forth for termination in such notice, in which event Tenant shall
immediately surrender the Leased Premises to Landlord, and if Tenant fails to do
so, Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent but in accordance with applicable Law, enter
upon and take possession of the Leased Premises and expel or remove Tenant and
any other person who may be occupying the Leased Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor. Any
termination under this subparagraph shall not relieve Tenant of liability under
the Lease or damages to which Landlord is entitled by Law or pursuant to
Paragraph 12.2(d) below. In no event shall any one or more of the following
actions by Landlord, in the absence of a written election by Landlord to
terminate this Lease constitute a termination of this Lease:

 

(i) Appointment of a receiver or keeper in order to protect Landlord’s interest
hereunder;

 

(ii) Consent to any subletting of the Leased Premises or assignment of this
Lease by Tenant, whether pursuant to the provisions hereof or otherwise; or

 

(iii) Any action taken by Landlord or its partners, principals, members,
officers, agents, employees, or servants, which is intended to mitigate the
adverse effects of any breach of this Lease by Tenant, including, without
limitation, any action taken to maintain and preserve the Leased Premises on any
action taken to relet the Leased Premises or any portion thereof for the account
at Tenant and in the name of Tenant.

 

(c) In the event Tenant breaches this Lease and abandons the Leased Premises,
Landlord may terminate this Lease, but this Lease shall not terminate unless
Landlord gives Tenant written notice of termination. If Landlord does not
terminate this Lease by giving written notice of termination, Landlord may
enforce all its rights and remedies under this Lease, including the right and
remedies provided by California Civil Code Section 1951.4 (“lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has right to sublet or assign, subject only to reasonable
limitations”), as in effect on the Effective Date of this Lease.

 

(d) In the event Landlord terminates this Lease, Landlord shall be entitled, at
Landlord’s election, to the rights and remedies provided in California Civil
Code Section 1951.2, as in effect on the Effective Date of this Lease. For
purposes of computing damages pursuant to Section 1951.2, an interest rate equal
to the maximum rate of interest then not prohibited by law shall be used where
permitted. Such damages shall include, without limitation:

 

(i) The worth at the time of the award of the unpaid rent which had been earned
at the time of termination;

 

(ii) The worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination and until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided;

 

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco, at the time of award plus one percent;

 

(iv) Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including without limitation, the following: (i) expenses for
cleaning, repairing or restoring the Leased Premises, (ii) expenses for
altering, remodeling or otherwise improving the Leased Premises for the purpose
of reletting, including removal of existing leasehold improvements and/or
installation of additional leasehold improvements (regardless of how the same is
funded, including reduction of rent, a direct payment or allowance to a new
tenant, or otherwise), (iii) broker’s fees allocable to the remainder of the
term of this Lease, advertising costs and other expenses of reletting the Leased
Premises; (iv) costs of carrying and maintaining the Leased Premises, such as
taxes, insurance premiums, utility charges and security precautions,
(v) expenses incurred in removing, disposing of and/or storing any of Tenant’s
personal property, inventory or trade fixtures remaining therein;
(vi) reasonable attorney’s fees, expert witness fees, court costs and other
reasonable expenses incurred by Landlord (but not limited to taxable costs) in
retaking possession of the Leased Premises, establishing

 

15.



--------------------------------------------------------------------------------

damages hereunder, and releasing the Leased Premises; and (vii) any other
expenses, costs or damages otherwise incurred or suffered as a result of
Tenant’s default; and

 

(e) Pursuant to California Code of Civil Procedure Section 1161.1, Landlord may
accept a partial payment of Rent after serving a notice pursuant to California
Code of Civil Procedure Section 1161, and may without further notice to the
Tenant, commence and pursue an action to recover the difference between the
amount demanded in that notice and the payment actually received. This
acceptance of such a partial payment of Rent does not constitute a waiver of any
rights, including any right the Landlord may have to recover possession of the
Leased Premises.

 

12.3 Landlord’s Default And Tenant’s Remedies. In the event Landlord fails to
perform its obligations under this Lease, Landlord shall nevertheless not be in
default under the terms of this Lease until such time as Tenant shall have first
given Landlord written notice specifying the nature of such failure to perform
its obligations, and then only after Landlord shall have had thirty (30) days
following its receipt of such notice within which to perform such obligations;
provided that, if longer than thirty (30) days is reasonably required in order
to perform such obligations, Landlord shall have such longer period. In the
event of Landlord’s default as above set forth, then, and only then, Tenant may
then proceed in equity or at law to compel Landlord to perform its obligations
and/or to recover damages proximately caused by such failure to perform (except
as and to the extent Tenant has waived its right to damages as provided in this
Lease).

 

12.4 Limitation Of Tenant’s Recourse. Tenant’s sole recourse against Landlord
shall be to Landlord’s interest in the Building and the Outside Areas. If
Landlord is a corporation, trust, partnership, joint venture, limited liability
company, unincorporated association, or other form of business entity, Tenant
agrees that (i) the obligations of Landlord under this Lease shall not
constitute personal obligations of the officers, directors, trustees, partners,
joint venturers, members, owners, stockholders, or other principals of such
business entity, and (ii) Tenant shall have recourse only to the interest of
such corporation, trust, partnership, joint venture, limited liability company,
unincorporated association, or other form of business entity in the Building and
the Outside Areas for the satisfaction of such obligations and not against the
assets of such officers, directors, trustees, partners, joint venturers,
members, owners, stockholders or principals. Additionally, if Landlord is a
partnership or limited liability company, then Tenant covenants and agrees:

 

(a) No partner or member of Landlord shall be sued or named as a party in any
suit or action brought by Tenant with respect to any alleged breach of this
Lease (except to the extent necessary to secure jurisdiction over the
partnership or limited liability company and then only for that sole purpose);

 

(b) No service of process shall be made against any partner or member of
Landlord except for the sole purpose of securing jurisdiction over the
partnership; and

 

(c) No writ of execution will ever be levied against the assets of any partner
or member of Landlord other than to the extent of his or her interest in the
assets of the partnership or limited liability company constituting Landlord.

 

Tenant further agrees that each of the foregoing covenants and agreements shall
be enforceable by Landlord and by any partner or member of Landlord and shall be
applicable to any actual or alleged misrepresentation or nondisclosure made
regarding this Lease or the Leased Premises or any actual or alleged failure,
default or breach of any covenant or agreement either expressly or implicitly
contained in this Lease or imposed by statute or at common law.

 

12.5 Tenant’s Waiver. Landlord and Tenant agree that the provisions of Paragraph
12.3 above are intended to supersede and replace the provisions of California
Civil Code Sections 1932(1), 1941 and 1942, and accordingly, Tenant hereby
waives the provisions of California Civil Code Sections 1932(1), 1941 and 1942
and/or any similar or successor law regarding Tenant’s right to terminate this
Lease or to make repairs and deduct the expenses of such repairs from the rent
due under this Lease.

 

ARTICLE 13

 

GENERAL PROVISIONS

 

13.1 Taxes On Tenant’s Property. Tenant shall pay before delinquency any and all
taxes, assessments, license fees, use fees, permit fees and public charges of
whatever nature or description levied, assessed or imposed against Tenant or
Landlord by a governmental agency arising out of, caused by reason of or based
upon Tenant’s estate in this Lease, Tenant’s ownership of property, improvements
made by Tenant to the Leased Premises or the Outside Areas, improvements made by
Landlord for Tenant’s use within the Leased Premises or the Outside Areas,
Tenant’s use (or estimated use) of public facilities or services or Tenant’s
consumption (or estimated consumption) of public utilities, energy, water or
other resources (collectively, “Tenant’s Interest”). Upon demand by Landlord,
Tenant shall furnish Landlord with satisfactory evidence of these payments. If
any such taxes, assessments, fees or public charges are levied against Landlord,
Landlord’s property, the Building or the Property, or if the assessed value of
the Building or the Property is increased by the inclusion therein of a value
placed upon Tenant’s Interest, regardless of the validity thereof, Landlord
shall have the right to require Tenant to pay such taxes, and if not paid and
satisfactory evidence of payment delivered to Landlord at least ten days prior
to delinquency, then Landlord shall have the right to pay such taxes on Tenant’s
behalf and to invoice Tenant for the same, in either case whether before or
after the expiration or earlier termination of the Lease Term. Tenant shall,
within the earlier to occur of (a) thirty (30) days of the date it receives an
invoice from Landlord setting forth the amount of such taxes, assessments, fees,
or public charge so levied, or (b) the due date of such invoice, pay to
Landlord, as Additional Rent, the amount set forth in

 

16.



--------------------------------------------------------------------------------

such invoice. Failure by Tenant to pay the amount so invoiced within such time
period shall be conclusively deemed a default by Tenant under this Lease. Tenant
shall have the right to bring suit in any court of competent jurisdiction to
recover from the taxing authority the amount of any such taxes, assessments,
fees or public charges so paid.

 

13.2 Holding Over. This Lease shall terminate without further notice on the
Lease Expiration Date (as set forth in Article 1). Any holding over by Tenant
after expiration of the Lease Term shall neither constitute a renewal nor
extension of this Lease nor give Tenant any rights in or to the Leased Premises
except as expressly provided in this Paragraph. Any such holding over to which
Landlord has consented shall be construed to be a tenancy from month to month,
on the same terms and conditions herein specified insofar as applicable, except
that the Base Monthly Rent shall be increased to an amount equal to one hundred
fifty percent (150%) of the Base Monthly Rent payable during the last full month
immediately preceding such holding over. Without limiting the foregoing, in the
event of a holding over to which Landlord has consented, any rights of Landlord
or obligations of Tenant set forth in this Lease and purporting to apply during
the term of this Lease, shall nonetheless also be deemed to apply during any
such hold over period. Tenant acknowledges that if Tenant holds over without
Landlord’s consent, such holding over may compromise or otherwise affect
Landlord’s ability to enter into new leases with prospective tenants regarding
the Leased Premises. Therefore, if Tenant fails to surrender the Leased Premises
upon the expiration or termination of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from and against all claims resulting from
such failure, including, without limiting the foregoing, any claims made by any
succeeding tenant founded upon such failure to surrender, and any losses
suffered by Landlord, including lost profits, resulting from such failure to
surrender.

 

13.3 Subordination To Mortgages. Subject to Landlord providing to Tenant a
nondisturbance and attornment agreement in commercially reasonable form from any
and all ground lessors, mortgagees, beneficiaries of deeds of trust and others
having an interest in or a lien upon the Property, this Lease is subject to and
subordinate to all ground leases, mortgages and deeds of trust which affect the
Building or the Property and which are of public record as of the Effective Date
of this Lease, and to all renewals, modifications, consolidations, replacements
and extensions thereof. However, if the lessor under any such ground lease or
any lender holding any such mortgage or deed of trust shall advise Landlord that
it desires or requires this Lease to be made prior and superior thereto, then,
upon written request of Landlord to Tenant, Tenant shall promptly execute,
acknowledge and deliver any and all customary or reasonable documents or
instruments which Landlord and such lessor or lender deems necessary or
desirable to make this Lease prior thereto. Tenant hereby consents to Landlord’s
ground leasing the land underlying the Building or the Property and/or
encumbering the Building or the Property as security for future loans on such
terms as Landlord shall desire, all of which future ground leases, mortgages or
deeds of trust shall be subject to and subordinate to this Lease. However, if
any lessor under any such future ground lease or any lender holding such future
mortgage or deed of trust shall desire or require that this Lease be made
subject to and subordinate to such future ground lease, mortgage or deed of
trust, then Tenant agrees, within ten days after Landlord’s written request
therefor, to execute, acknowledge and deliver to Landlord any and all documents
or instruments requested by Landlord or by such lessor or lender as may be
necessary or proper to assure the subordination of this Lease to such future
ground lease, mortgage or deed of trust, but only if such lessor or lender
agrees not to disturb Tenant’s quiet possession of the Leased Premises so long
as Tenant is not in default under this Lease. Tenant’s failure to execute and
deliver such documents or instruments within ten business days after Landlord’s
request therefor shall be a material default by Tenant under this Lease, and no
further notice shall be required under Paragraph 12.1(c) or any other provision
of this Lease, and Landlord shall have all of the rights and remedies available
to Landlord as Landlord would otherwise have in the case of any other material
default by Tenant, it being agreed and understood by Tenant that Tenant’s
failure to so deliver such documents or instruments in a timely manner could
result in Landlord being unable to perform committed obligations to other third
parties which were made by Landlord in reliance upon this covenant of Tenant. If
Landlord assigns the Lease as security for a loan, Tenant agrees to execute such
documents as are reasonably requested by the lender and to provide reasonable
provisions in the Lease protecting such lender’s security interest which are
customarily required by institutional lenders making loans secured by a deed of
trust.

 

13.4 Tenant’s Attornment Upon Foreclosure. Tenant shall, upon request, attorn
(i) to any purchaser of the Building or the Property at any foreclosure sale or
private sale conducted pursuant to any security instruments encumbering the
Building or the Property, (ii) to any grantee or transferee designated in any
deed given in lieu of foreclosure of any security interest encumbering the
Building or the Property, or (iii) to the lessor under an underlying ground
lease of the land underlying the Building or the Property, should such ground
lease be terminated; provided that such purchaser, grantee or lessor recognizes
Tenant’s rights under this Lease.

 

13.5 Mortgagee Protection. In the event of any default on the part of Landlord,
Tenant will give notice by registered mail to any Lender or lessor under any
underlying ground lease who shall have requested, in writing, to Tenant that it
be provided with such notice, and Tenant shall offer such Lender or lessor a
reasonable opportunity to cure the default, including time to obtain possession
of the Leased Premises by power of sale or judicial foreclosure or other
appropriate legal proceedings if reasonably necessary to effect a cure.

 

13.6 Estoppel Certificate. Tenant will, following any request by Landlord,
promptly execute and deliver to Landlord an estoppel certificate substantially
in form attached as Exhibit B, (i) certifying that this Lease is unmodified and
in full force and effect, or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect, (ii) stating the date to which the rent and other charges are paid
in advance, if any, (iii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults if any are claimed, and (iv) certifying such other information
about this Lease as may be reasonably requested by Landlord, its Lender or
prospective lenders, investors or purchasers of the Building or the Property.
Tenant’s failure to execute and deliver such estoppel certificate within ten
business

 

17.



--------------------------------------------------------------------------------

days after Landlord’s request therefor shall be a material default by Tenant
under this Lease, and no further notice shall be required under Paragraph
12.1(c) or any other provision of this Lease, and Landlord shall have all of the
rights and remedies available to Landlord as Landlord would otherwise have in
the case of any other material default by Tenant, it being agreed and understood
by Tenant that Tenant’s failure to so deliver such estoppel certificate in a
timely manner could result in Landlord being unable to perform committed
obligations to other third parties which were made by Landlord in reliance upon
this covenant of Tenant. Landlord and Tenant intend that any statement delivered
pursuant to this paragraph may be relied upon by any Lender or purchaser or
prospective Lender or purchaser of the Building, the Property, or any interest
in them.

 

13.7 Tenant’s Financial Information. Tenant shall, within ten business days
after Landlord’s request therefor (which request shall not be made more often
than once every twelve months), deliver to Landlord a copy of Tenant’s (and any
guarantor’s) current financial statements (including a balance sheet, income
statement and statement of cash flow, all prepared in accordance with generally
accepted accounting principles), a list of all of Tenant’s creditors with
current contact information, and any such other information reasonably requested
by Landlord regarding Tenant’s financial condition. Landlord shall be entitled
to disclose such financial statements or other information to its Lender, to any
present or prospective principal of or investor in Landlord, or to any
prospective Lender or purchaser of the Building, the Property, or any portion
thereof or interest therein. Any such financial statement or other information
which is marked “confidential” or “company secrets” (or is otherwise similarly
marked by Tenant) shall be confidential and shall not be disclosed by Landlord
to any third party except as specifically provided in this paragraph, unless the
same becomes a part of the public domain without the fault of Landlord.

 

13.8 Transfer By Landlord. Landlord and its successors in interest shall have
the right to transfer their interest in the Building, the Property, or any
portion thereof at any time and to any person or entity. In the event of any
such transfer, the Landlord originally named herein (and in the case of any
subsequent transfer, the transferor), from the date of such transfer, shall be
automatically relieved, without any further act by any person or entity, of all
liability for (i) the performance of the obligations of the Landlord hereunder
which may accrue after the date of such transfer, and (ii), repayment of any
unapplied portion of the Security Deposit (upon transferring or crediting the
same to the transferee), and (iii) for the performance of the obligations of the
Landlord hereunder which have accrued before the date of transfer if its
transferee agrees to assume and perform all such prior obligations of the
Landlord hereunder. Tenant shall attorn to any such transferee. After the date
of any such transfer, the term “Landlord” as used herein shall mean the
transferee of such interest in the Building or the Property.

 

13.9 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

 

13.10 Notices. Any notice required or permitted to be given under this Lease
shall be in writing and (i) personally delivered, (ii) sent by United States
mail, registered or certified mail, postage prepaid, return receipt requested,
(iii) sent by Federal Express or similar nationally recognized overnight courier
service, or (iv) transmitted by facsimile with a hard copy sent within one
(1) business day by any of the foregoing means, and in all cases addressed as
follows, and such notice shall be deemed to have been given upon the date of
actual receipt or delivery (or refusal to accept delivery) at the address
specified below (or such other addresses as may be specified by notice in the
foregoing manner) as indicated on the return receipt or air bill:

 

If to Landlord:

  

Darin A. Peterson

218009 Redbeam

Torrance, California 90503

Telephone No.: 310-316-1946

Facsimile No.:                                              

If to Tenant:

  

Medicine Made Easy

2330 W. 205th Street

Torrance, California 90501

    

Attention: Allan Peterson

Telephone No.: 310-972-2999

Facsimile No.: 310-972-2995

 

Any notice given in accordance with the foregoing shall be deemed received upon
actual receipt or refusal to accept delivery.

 

13.11 Attorneys’ Fees. In the event any party shall bring any action,
arbitration proceeding or legal proceeding alleging a breach of any provision of
this Lease, to recover rent, to terminate this Lease, or to enforce, protect,
determine or establish any term or covenant of this Lease or rights or duties
hereunder of either party, the prevailing party shall be entitled to recover
from the non-prevailing party as a part of such action or proceeding, or in a
separate action for that purpose brought within one year from the determination
of such proceeding, reasonable attorneys’ fees, expert witness fees, court costs
and other reasonable expenses incurred by the prevailing party.

 

18.



--------------------------------------------------------------------------------

13.12 Definitions. Any term that is given a special meaning by any provision in
this Lease shall, unless otherwise specifically stated, have such meaning
wherever used in this Lease or in any Addenda or amendment hereto. In addition
to the terms defined in Article 1, the following terms shall have the following
meanings:

 

(a) Real Property Taxes. The term “Real Property Tax” or “Real Property Taxes”
shall each mean Tenant’s Expense Share of the following (to the extent
applicable to any portion of the Lease Term, regardless of when the same are
imposed, assessed, levied, or otherwise charged): (i) all taxes, assessments,
levies and other charges of any kind or nature whatsoever, general and special,
foreseen and unforeseen (including all installments of principal and interest
required to pay any general or special assessments for public improvements and
any increases resulting from reassessments caused by any change in ownership or
new construction), now or hereafter imposed by any governmental or
quasi-governmental authority or special district having the direct or indirect
power to tax or levy assessments, which are levied or assessed for whatever
reason against the Property or any portion thereof, or Landlord’s interest
herein, or the fixtures, equipment and other property of Landlord that is an
integral part of the Property and located thereon, or Landlord’s business of
owning, leasing or managing the Property or the gross receipts, income or
rentals from the Property, (ii) all charges, levies or fees imposed by any
governmental authority against Landlord by reason of or based upon the use of or
number of parking spaces within the Property, the amount of public services or
public utilities used or consumed (e.g. water, gas, electricity, sewage or waste
water disposal) at the Property, the number of persons employed by tenants of
the Property, the size (whether measured in area, volume, number of tenants or
whatever) or the value of the Property, or the type of use or uses conducted
within the Property, and all costs and fees (including attorneys’ fees)
reasonably incurred by Landlord in contesting any Real Property Tax and in
negotiating with public authorities as to any Real Property Tax to the extent
such costs and fees are equal to or less than any Real Property Tax savings
received by Tenant. If, at any time during the Lease Term, the taxation or
assessment of the Property prevailing as of the Effective Date of this Lease
shall be altered so that in lieu of or in addition to any the Real Property Tax
described above there shall be levied, awarded or imposed (whether by reason of
a change in the method of taxation or assessment, creation of a new tax or
charge, or any other cause) an alternate, substitute, or additional use or
charge (i) on the value, size, use or occupancy of the Property or Landlord’s
interest therein or (ii) on or measured by the gross receipts, income or rentals
from the Property, or on Landlord’s business of owning, leasing or managing the
Property or (iii) computed in any manner with respect to the operation of the
Property, then any such tax or charge, however designated, shall be included
within the meaning of the terms “Real Property Tax” or “Real Property Taxes” for
purposes of this Lease. If any Real Property Tax is partly based upon property
or rents unrelated to the Property, then only that part of such Real Property
Tax that is fairly allocable to the Property shall be included within the
meaning of the terms “Real Property Tax” or “Real Property Taxes.”
Notwithstanding the foregoing, the terms “Real Property Tax” or “Real Property
Taxes” shall not include (i) estate, inheritance, transfer, gift or franchise
taxes of Landlord or the federal or state income tax imposed on Landlord’s
income from all sources or (ii) any increase in Real Property Taxes due to a
reassessment arising out of a “change in ownership” pursuant to California
Revenue and Taxation Code Section 60 et seq.

 

(b) Landlord’s Insurance Costs. The term “Landlord’s Insurance Costs” shall mean
Tenant’s Expense Share of the following (to the extent applicable to any portion
of the Lease Term, regardless of when the same are incurred): the costs to
Landlord to carry and maintain the policies of fire and property damage
insurance for the Building and the Property and general liability and any other
insurance required or permitted to be carried by Landlord pursuant to Article 9,
together with any deductible amounts paid by Landlord upon the occurrence of any
insured casualty or loss.

 

(c) Property Maintenance Costs. The term “Property Maintenance Costs” shall mean
Tenant’s Expense Share of all costs and expenses (except Landlord’s Insurance
Costs and Real Property Taxes) paid or incurred by Landlord in protecting,
operating, maintaining, repairing and preserving the Property and all parts
thereof, excluding without limitation the following:

 

(i) Any ground lease rental,

 

(ii) Depreciation, amortization and interest payments;

 

(iii) Overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Property to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

 

(iv) Interest, principal, points and fees on debts or amortization on any
mortgage or mortgages or any other debt instrument encumbering any portion of
the Property;

 

(v) Landlord’s general overhead and general and administrative expenses;

 

(vi) Advertising and promotional expenditures, and costs of signs in or on the
Building or any other portion of the Property identifying the owner of the
Building or the Property or other tenants’ signs;

 

(vii) Tax penalties incurred as a result of Landlord’s negligence, inability or
unwillingness to make payments and/or to file any tax or informational returns
when due;

 

(viii) Any management fees;

 

(ix) Costs arising from the negligence or fault of Landlord or its agents, or
any vendors, contractors, or providers of materials or services selected, hired
or engaged by Landlord or its agents;

 

19.



--------------------------------------------------------------------------------

(x) Notwithstanding any contrary provision of the Lease, including, without
limitation, any provision relating to capital expenditures, any and all costs
arising from the presence of Hazardous Materials in or about the Property prior
to January 1, 2002;

 

(xi) Costs arising from Landlord’s charitable or political contributions;

 

(xii) Costs (including in connection therewith all attorneys’ fees and costs of
settlement judgments and payments in lieu thereof) arising from claims, disputes
or potential disputes in connection with potential or actual claims litigation
or arbitrations pertaining to Landlord and/or the Property;

 

(xiii) Costs associated with the operation of the business of the Landlord as
the same are distinguished from the costs of operation of the Property including
accounting and legal matters, costs of defending any lawsuits with any
mortgagee, costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Property, costs of any disputes between
Landlord and its employees (if any), or outside fees paid in connection with
disputes with other tenants;

 

(xiv) Any entertainment, dining or travel expenses for any purpose;

 

(xv) Any gifts provided to any entity whatsoever, to include, but not limited
to, Tenant, other tenants, employees, vendors, contractors, prospective tenants
and agents;

 

(xvi) Any “finders fees”, brokerage commissions, job placement costs or job
advertising cost;

 

(xvii) The cost of any magazine, newspaper, trade or other subscriptions;

 

(xviii) “In-house” legal and/or accounting fees;

 

(xix) Any expense arising from the failure of the Property Building or Leased
Premises to comply with any Law in effect prior to January 1, 2002; and

 

(xx) Any other expenses which, in accordance with generally accepted accounting
principles, consistently applied, would not normally be treated as Property
Maintenance Costs by comparable landlords of comparable projects.

 

(d) Property Operating Expenses. The term “Property Operating Expenses” shall
mean and include Real Property Taxes, plus Landlord’s Insurance Costs, plus
Property Maintenance Costs.

 

(e) Law. The term “Law” shall mean any judicial decisions and any statute,
constitution, ordinance, resolution, regulation, rule, administrative order, or
other requirements of any municipal, county, state, federal, or other
governmental agency or authority having jurisdiction over the parties to this
Lease, the Leased Premises, the Building or the Property, or any of them, in
effect either at the Effective Date of this Lease or at any time during the
Lease Term, including, without limitation, any regulation, order, or policy of
any quasi-official entity or body (e.g. a board of fire examiners or a public
utility or special district).

 

(f) Lender. The term “Lender” shall mean the holder of any promissory note or
other evidence of indebtedness secured by the Property or any portion thereof.

 

(g) Restrictions. The term “Restrictions” shall mean (as they may exist from
time to time) any and all covenants, conditions and restrictions, private
agreements, easements, and any other recorded documents or instruments affecting
the use of the Property, the Building, the Leased Premises, or the Outside
Areas.

 

(h) Rent. The term “Rent” shall mean collectively Base Monthly Rent and all
Additional Rent.

 

13.13 General Waivers. One party’s consent to or approval of any act by the
other party requiring the first party’s consent or approval shall not be deemed
to waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No waiver of any provision hereof, or
any waiver of any breach of any provision hereof, shall be effective unless in
writing and signed by the waiving party. The receipt by Landlord of any rent or
payment with or without knowledge of the breach of any other provision hereof
shall not be deemed a waiver of any such breach. No waiver of any provision of
this Lease shall be deemed a continuing waiver unless such waiver specifically
states so in writing and is signed by both Landlord and Tenant. No delay or
omission in the exercise of any right or remedy accruing to either party upon
any breach by the other party under this Lease shall impair such right or remedy
or be construed as a waiver of any such breach theretofore or thereafter
occurring. The waiver by either party of any breach of any provision of this
Lease shall not be deemed to be a waiver of any subsequent breach of the same or
any other provisions herein contained.

 

13.14 Miscellaneous. Should any provisions of this Lease prove to be invalid or
illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provisions hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. Any copy of this Lease which is executed by the parties shall be deemed
an original for all purposes. This Lease shall, subject to the provisions
regarding assignment, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant. The benefit of
each indemnity obligation of Tenant under this Lease is assignable in whole or
in part by Landlord. The term

 

20.



--------------------------------------------------------------------------------

“party” shall mean Landlord or Tenant as the context implies. If Tenant consists
of more than one person or entity, then all members of Tenant shall be jointly
and severally liable hereunder. Submission of this Lease for review, examination
or signature by Tenant does not constitute an offer to lease, a reservation of
or an option for lease, and notwithstanding any inconsistent language contained
in any other document, this Lease is not effective as a lease or otherwise until
execution and delivery by both Landlord and Tenant. This Lease shall be
construed and enforced in accordance with the Laws of the State in which the
Leased Premises are located. The captions in this Lease are for convenience only
and shall not be construed in the construction or interpretation of any
provision hereof. When the context of this Lease requires, the neuter gender
includes the masculine, the feminine, a partnership, corporation, limited
liability company, joint venture, or other form of business entity, and the
singular includes the plural. The terms “must,” “shall,” “will,” and “agree” are
mandatory. The term “may” is permissive. The term “governmental agency” or
“governmental authority” or similar terms shall include, without limitation, all
federal, state, city, local and other governmental and quasi-governmental
agencies, authorities, bodies, boards, etc., and any party or parties having
enforcement rights under any Restrictions. When a party is required to do
something by this Lease, it shall do so at its sole cost and expense without
right of reimbursement from the other party unless specific provision is made
therefor. Where Landlord’s consent is required hereunder, the consent of any
Lender shall also be required. Landlord and Tenant shall both be deemed to have
drafted this Lease, and the rule of construction that a document is to be
construed against the drafting party shall not be employed in the construction
or interpretation of this Lease. Where Tenant is obligated not to perform any
act or is not permitted to perform any act, Tenant is also obligated to restrain
any others reasonably within its control, including agents, invitees,
contractors, subcontractors and employees, from performing such act. Landlord
shall not become or be deemed a partner or a joint venturer with Tenant by
reason of any of the provisions of this Lease.

 

ARTICLE 14

 

CORPORATE AUTHORITY

BROKERS AND ENTIRE AGREEMENT

 

14.1 Corporate Authority. If Tenant is a corporation, each individual executing
this Lease on behalf of such corporation represents and warrants that Tenant is
validly formed and duly authorized and existing, that Tenant is qualified to do
business in the State in which the Leased Premises are located, that Tenant has
the full right and legal authority to enter into this Lease, and that he or she
is duly authorized to execute and deliver this Lease on behalf of Tenant in
accordance with its terms.

 

14.2 Brokerage Commissions. Tenant represents, warrants and agrees that it has
not had any dealings with any real estate broker(s), leasing agent(s), finder(s)
or salesmen, with respect to the lease by it of the Leased Premises pursuant to
this Lease, and that it will indemnify, defend with competent counsel, and hold
Landlord harmless from any liability for the payment of any real estate
brokerage commissions, leasing commissions to finder’s fees claimed by any other
real estate broker(s), leasing agent(s), finder(s), or salesmen to be earned or
due and payable by reason of Tenant’s agreement or promise (implied or
otherwise) to pay (or to have Landlord pay) such a commission or finder’s fee by
reason of its leasing the Leased Premises pursuant to this Lease.
Notwithstanding any provision of this Lease to the contrary, Landlord shall not
pay any leasing commission or compensation of any kind or type in connection
with an extension of the term of this Lease, an expansion of the Leased
Premises, a lease or sublease of any other premises leased by Tenant pursuant to
any right of first offer or right of first refusal or other similar right
granted to Tenant.

 

14.3 Entire Agreement. This Lease and the Exhibits (as described in Article 1),
which Exhibits are by this reference incorporated herein, constitute the entire
agreement between the parties, and there are no other agreements, understandings
or representations between the parties relating to the lease by Landlord of the
Leased Premises to Tenant, except as expressed herein. No subsequent changes,
modifications or additions to this Lease shall be binding upon the parties
unless in writing and signed by both Landlord and Tenant.

 

14.4 Landlord’s Representations. Tenant acknowledges that neither Landlord nor
any of its agents made any representations or warranties respecting the
Property, the Building or the Leased Premises, upon which Tenant relied in
entering into the Lease, which are not expressly set forth in this Lease. Tenant
further acknowledges that neither Landlord nor any of its agents made any
representations as to (i) whether the Leased Premises may be used for Tenant’s
intended use under existing Law, or (ii) the suitability of the Leased Premises
for the conduct of Tenant’s business, or (iii) the exact square footage of the
Leased Premises, and that Tenant relies solely upon its own investigations with
respect to such matters. Tenant expressly waives any and all claims for damage
by reason of any statement, representation, warranty, promise or other agreement
of Landlord or Landlord’s agent(s), if any, not contained in this Lease or in
any Exhibit attached hereto.

 

21.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
respective dates below set forth with the intent to be legally bound thereby as
of the Effective Date of this Lease first above set forth.

 

        LANDLORD: Dated:           /s/ Darin A. Peterson            

DARIN A. PETERSON

        TENANT:        

MEDICINE MADE EASY, a California corporation

Dated:           /s/ Allan H. Peterson            

ALLAN H. PETERSON

           

Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

SPOUSAL CONSENT TO LEASE

 

The undersigned, Denise R. Peterson, wife of Darin A. Peterson (“Landlord”)
hereby acknowledges that the signature of Landlord to the Lease and any
amendments thereto by and between Landlord and Medicine Made Easy, a California
corporation, for the real property commonly known as 2330 W. 205th Street,
Torrance, California, shall bind the community interest of the undersigned
without the necessity of obtaining any further consents from the undersigned.

 

Dated: April 8, 2003

                    Denise R. Peterson             [Name]



--------------------------------------------------------------------------------

EXHIBIT A

 

SITE PLAN

 

1.



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF ESTOPPEL CERTIFICATE

 

                    , 20    

 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

Re 2330 W. 205th Street

Torrance, California

 

Ladies and Gentlemen:

 

Reference is made to that certain Lease, dated as of                     ,
20    , between DARIN A. PETERSON (“Landlord”), and the undersigned (herein
referred to as the “Lease”). A copy of the Lease [and all amendment thereto] is
[are] attached hereto as Exhibit A. At the request of Landlord in connection
with [ State reasons for request for estoppel certificate ], the undersigned
hereby certifies to Landlord and to [ State names of other parties requiring
certification ] and each of your respective successors and assigns as follows:

 

1. The undersigned is the tenant under the Lease.

 

2. The Lease is in full force and effect and has not been amended, modified,
supplemented or superseded except as indicated in Exhibit A.

 

3. There is no defense, offset, claim or counterclaim by or in favor of the
undersigned against Landlord under the Lease or against the obligations of the
undersigned under the Lease. The undersigned has no renewal, extension or
expansion option, no right of first offer or right of first refusal and no other
similar right to renew or extend the term of the Lease or expand the property
demised thereunder except as may be expressly set forth in the Lease.

 

4. The undersigned is not aware of any default now existing of the undersigned
or of Landlord under the Lease, nor of any event which with notice or the
passage of time or both would constitute a default of the undersigned or of
Landlord under the Lease.

 

5. The undersigned has not received notice of a prior transfer, assignment,
hypothecation of pledge by Landlord of any of Landlord’s interest in the Lease.

 

6. The monthly rent due under the Lease is $                     and has been
paid through                             , and all additional rent due and
payable under the Lease has been paid through                             .

 

7. The term of the Lease commenced on                            , and expires
on                             , unless sooner terminated pursuant to the
provisions of the Lease. Landlord has performed all work required by the Lease
for the undersigned’s initial occupancy of the demised property.

 

8. The undersigned has deposited the sum of $                     with Landlord
as security for the performance of its obligations as tenant under the Lease,
and no portion of such deposit has been applied by Landlord to any obligation
under the Lease.

 

9. There is no free rent period pending, nor is Tenant entitled to any
Landlord’s contribution.

 

The above certifications are made to Landlord and Lender knowing that Landlord
and Lender will rely thereon in accepting an assignment of the Lease.

 

Very truly yours,

MEDICINE MADE EASY

By:

   

Name:

   

Title:

   

 

1.